
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.41


SECOND AMENDED AND RESTATED
MANAGEMENT AGREEMENT
BETWEEN THE
UNITED AUBURN INDIAN COMMUNITY
AND
STATION CALIFORNIA, LLC
November 1, 2002

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.   Recitals   1
2.
 
Definitions
 
2     "Affiliate"   2     "Agreement"   2     "Annual Business Plan, Annual
Operating Budget and Annual Capital Budget"   2     "Approval Date"   2    
"Architect"   3     "BIA"   3     "Business Board"   3     "Capital Budget"   3
    "Capital Replacement(s)"   3     "Capital Replacement Reserve"   3     "Cash
Flow from Operations"   3     "Class II Gaming"   3     "Class III Gaming"   3  
  "Collateral Agreements"   3     "Commencement Date"   3     "Compact"   3    
"Compensation"   4     "Completion Date"   4     "Confidential Information"   4
    "Depository Account"   4     "Developer"   4     "Development Services
Agreement"   4     "Disbursement Account"   4     "Emergency Condition"   4    
"Enterprise"   4     "Enterprise Bank Accounts"   4     "Enterprise Employee"  
4     "Enterprise Employee Policies"   4     "Event of Default"   4    
"Facility"   5     "Financing"   5     "Financing Agreements"   5     "Financing
Plan"   5     "Fiscal Year"   5     "Furnishings and Equipment"   5     "Gaming"
  5     "Gaming Facility"   5     "Gaming Operating Expenses"   5     "General
Manager"   5     "Generally Accepted Accounting Principles" or "GAAP"   6    
"Governmental Action"   6     "Gross Gaming Revenue"   6     "Gross Revenues"  
6     "House Bank"   6     "IGRA"   6     "Indemnitees"   6

i

--------------------------------------------------------------------------------

    "Internal Control Systems"   6     "Legal Requirements"   6     "Lender"   6
    "Major Shareholder"   6     "Management Agreement"   6     "Management Fee"
  6     "Manager"   6     "Manager Employees"   6     "Manager Representatives"
  7     "Marketing Plan"   7     "Material Breach"   7     "Member of the Tribal
Council"   7     "Minimum Balance"   7     "Minimum Monthly Payment"   7    
"Monthly Distribution Payment"   7     "National Indian Gaming Commission" or
"NIGC"   7     "NEPA"   7     "Net Revenues (gaming)"   7     "Net Revenues
(other)"   7     "Non-Gaming Operating Expenses"   8     "Off-Site Employees"  
8     "Operating Expenses"   8     "Operating Supplies"   8     "Permitted
Investments"   8     "Plans and Specifications"   9     "Pre-Opening Budget"   9
    "Pre-Opening Expenses"   9     "Project"   9     "Promotional Allowances"  
9     "Property"   9     "Qualified"   9     "Recommencement"   9     "Relative"
  9     "Staffing Plan"   9     "State"   9     "Station Casinos, Inc."   9    
"Term"   9     "Total Net Revenues"   9     "Tribal Council"   9     "Tribal
Employees"   9     "Tribal Gaming Agency"   9     "Tribal Gaming Ordinance" or
"Gaming Ordinance"   9     "Tribal Representatives"   9     "Tribe"   10    
"Year End Operating Statements"   10
3.
 
Covenants
 
10     3.1   Engagement of Manager   10     3.2   Term   10     3.3   Access to
Property   10     3.4   Creation and Operation of Business Board   10

ii

--------------------------------------------------------------------------------

        3.4.1 Creation of Board   10         3.4.2 Business Board Meetings   10
    3.5   Manager Compliance with Law; Licenses   11     3.6   Amendments to
Tribal Gaming Ordinance   11     3.7   Tribe's Compliance with Law   12     3.8
  Fire and Safety   12     3.9   Compliance with the National Environmental
Policy Act   12     3.10   Satisfaction of Approval Date Requirements   12      
  3.10.1 Other Requirements   12     3.11   Commencement Date   12     3.12  
All Gaming in Compliance with the IGRA   12     3.13   Best Efforts; Covenant of
Good Faith and Fair Dealing   12     3.14   Financing Agreements   12     3.15  
Affiliates   13     3.16   Licensing of Manager by Tribal Gaming Agency   13
4.
 
Business and Affairs in Connection with Enterprise
 
13     4.1   Manager's Authority and Responsibility   13     4.2   Duties of
Manager   13         4.2.1 Physical Duties   13         4.2.2 Compliance   15  
      4.2.3 Compliance with Internal Revenue Code   15         4.2.4 Contracts
in Tribe's Name Doing Business as the Enterprise and at Arm's Length   15      
  4.2.5 Enterprise Operating Standards   15     4.3   Security   15     4.4  
Damage, Condemnation or Impossibility of the Enterprise   15         4.4.1
Recommencement of Operations   15         4.4.2 Repair or Replacement   15      
  4.4.3 Termination of Gaming   16         4.4.4 Tolling of the Agreement   16  
  4.5   Alcoholic Beverages and Tobacco Sales   16     4.6   Employees   16    
    4.6.1 Manager's Responsibility   16         4.6.2 Enterprise Employee
Policies   16         4.6.3 Employees   17         4.6.4 Off-Site Employees   17
        4.6.5 No Manager Wages or Salaries   17         4.6.6 Tribal Gaming
Agency (Costs)   17         4.6.7 Employee Background Investigations   17      
  4.6.8 Indian Preference, Recruiting and Training   18         4.6.9 Job Fairs
  18         4.6.10 Goals and Remedies   18         4.6.11 Removal of Employees
  18     4.7   Marketing   19     4.8   Additional Land   19     4.9  
Pre-Opening   19         4.9.1 Pre-Opening Budget   19         4.9.2 Staffing
Plan   19         4.9.3 Reasonable Estimate Only   19     4.10   Operating
Capital   19

iii

--------------------------------------------------------------------------------

    4.11   Annual Business Plan, Annual Operating Budget and Annual Capital
Budget   20         4.11.1 Submission   20         4.11.2 Content   20        
4.11.3 Review and Approval   20         4.11.4 Disputed Budget Items   20    
4.12   Adjustments to Annual Business Plan, Annual Operating Budget and Annual
Capital Budget   21         4.12.1 Capital Budget   21         4.12.2
Depreciation and Amortization   22     4.13   Capital Replacements   22     4.14
  Capital Replacement Reserve   22     4.15   Periodic Contributions to Capital
Replacement Reserve   22     4.16   Use and Allocation of Capital Replacement
Reserve   23     4.17   Contracting Preference   23     4.18   Internal Control
Systems   23     4.19   Surveillance System   23     4.20   Banking and Bank
Accounts   23         4.20.1 Enterprise Bank Accounts   23         4.20.2 No
Cash Disbursements   24         4.20.3 Daily Deposits to Depository Account   24
        4.20.4 Disbursement Account   24         4.20.5 Transfers Between
Accounts   24         4.20.6 Investment of Funds   24     4.21   Insurance   24
    4.22   Accounting and Books of Account   24         4.22.1 Statements   24  
      4.22.2 Books of Account   25         4.22.3 Accounting Standards   25    
    4.22.4 Annual Audit   25     4.23   Retail Shops and Concessions   25    
4.24   Entertainment Approvals   25
5.
 
Liens
 
25     5.1   Representation and Warranty   25     5.2   Exceptions   26
6.
 
Management Fee, Reimbursements, Disbursements, and Other Payments by Manager
 
26     6.1   Disbursements   26     6.2   Adjustment to Bank Account   26    
6.3   Payment of Fees and Tribe Disbursement   26     6.4   Monthly Payments  
27         6.4.1 Minimum Monthly Payment   27     6.5   Payment of Total Net
Revenues   27     6.6   Management Fee   27     6.7   Annual Statement and
Adjustment of Management Fee   28     6.8   Manager's Compensation Cap   28
7.
 
Trade Names, Trade Marks and Service Marks
 
28     7.1   Enterprise Name   28     7.2   Marks   28         7.2.1 Tribe's
Marks   28         7.2.2 Manager's Marks   29

iv

--------------------------------------------------------------------------------


8.
 
Taxes
 
30     8.1   State and Local Taxes   30     8.2   Tribal Taxes   30
9.
 
General Provisions
 
30     9.1   Situs of the Contracts   30     9.2   Notice   30     9.3  
Authority to Execute and Perform Agreement   31     9.4   Relationship   31    
9.5   Manager's Contractual Authority   31     9.6   Further Actions   31    
9.7   Defense   31     9.8   Waivers   31     9.9   Captions   31     9.10  
Severability   31     9.11   Interest   32     9.12   Reimbursement   32    
9.13   Financing Plan   32     9.14   Travel and Out-of-Pocket Expenses   32    
9.15   Third Party Beneficiary   32     9.16   Brokerage   32     9.17  
Survival of Covenants   33     9.18   Estoppel Certificate   33     9.19  
Periods of Time   33     9.20   Preparation of Agreement   33     9.21  
Exhibits   33     9.22   Successors and Assigns   33     9.23   Exclusivity
Regarding Facility   33     9.24   Stay, Extension and Usury Laws   33     9.25
  Time is of the Essence   34     9.26   Confidential Information   34        
9.26.1 Information   34         9.26.2 Non-disclosure   34     9.27   Patron
Dispute Resolution   34     9.28   Modification   34     9.29   Indemnification
of Manager   34
10.
 
Warranties
 
35     10.1   Definitions   35     10.2   Noninterference in Tribal Affairs   35
    10.3   Prohibition of Payments to Members of Tribal Council   35     10.4  
Prohibition of Hiring Members of Tribal Council   35     10.5   Prohibition of
Financial Interest in Enterprise   35     10.6   Preservation of Agreement   35
11.
 
Events of Default
 
35     11.1   Events of Default by the Tribe   35     11.2   Events of Default
by Manager   36
12.
 
Grounds for Termination
 
36     12.1   Voluntary Termination   36     12.2   Termination upon Event of
Default   36     12.3   Actions in Addition to Termination   37

v

--------------------------------------------------------------------------------

        12.3.1 Consequences of Manager's Termination by the Tribe   37        
12.3.2 Consequences of Tribe's Termination by the Manager   37     12.4  
Involuntary Termination Due to Changes in Legal Requirements Agreement   38    
12.5   Manager's Right to Terminate Agreement   38     12.6   Notice and
Opportunity to Cure   39
13.
 
Conclusion of the Management Term
 
39     13.1   Transition   39     13.2   Undistributed Total Net Revenues   39
14.
 
Consents and Approvals
 
39     14.1   Tribe   39     14.2   Manager   39
15.
 
Manager Disclosures
 
39     15.1   Shareholders and Directors   39     15.2   Warranties   39    
15.3   Criminal and Credit Investigation   39     15.4   Disclosure Amendments  
40     15.5   Breach of Manager's Warranties and Agreements   40
16.
 
Recordation
 
40
17.
 
No Joint Venture
 
40
18.
 
Dispute Resolution
 
41     18.1   Waiver of Sovereign Immunity   41     18.2   Arbitration   41    
    (a) Choice of Law   41         (b) Place of Hearing   41         (c)
Confidentiality   41         18.2.1 No Arbitration of Governmental Action   41  
  18.3   Limitation of Actions   42         (a) Damages   42         (b)
Consents, Approvals and Representations   42         (c) Injunctive Relief and
Specific Performance   42         (d) Action to Compel Arbitration   42     18.4
  Notice and Right to Cure   42     18.5   Cooperation   42     18.6  
Performance During Disputes   42     18.7   Tribal Court   42
19.
 
Intent to Negotiate New Agreement
 
43     19.1   Negotiations of New Agreement   43     19.2   Transition Plan   43
20.
 
Entire Agreement
 
43
21.
 
Government Savings Clause
 
43
22.
 
Preparation of Agreement
 
43
23.
 
Standard of Reasonableness
 
43
24.
 
Execution
 
43

vi

--------------------------------------------------------------------------------

LIST OF EXHIBITS

EXHIBIT A   Property Description
EXHIBIT B
 
Dispute Resolution Between Manager and Enterprise Employees
EXHIBIT C
 
Manager's Affiliates
EXHIBIT D
 
Manager's Shareholders
EXHIBIT E
 
Manager's Officers and Directors

vii

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT

        THIS SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT ("Agreement") is
made as of the            day of November, 2002, by and between the UNITED
AUBURN INDIAN COMMUNITY, Auburn, California, (the "Tribe") or its Permitted
Assignee, and STATION CALIFORNIA, LLC, a California limited liability company
("Manager"). Manager and the Tribe agree that the AMENDED AND RESTATED
MANAGEMENT AGREEMENT dated October 26, 2000, between the Tribe and the Manager,
as assignee, is amended and restated in its entirety by this Agreement. All
capitalized terms are defined in Section 2.

1.    Recitals.

        1.1  The Tribe is recognized as the United Auburn Indian Community of
the Auburn Rancheria of California. On September 17, 2002, the United States
Department of the Interior accepted certain land located in Placer County,
California, and legally described on Exhibit A attached hereto (the "Property"),
into trust for the Tribe for gaming purposes.

        1.2  With the assistance of Manager, the Tribe intends to operate a
permanent Class II Gaming and Class III Gaming facility. Both the Tribe and the
Manager intend that the Tribe, as the true and only owner, will control the
policy and operating decisions regarding the Enterprise as defined herein. Both
the Tribe and the Manager intend that the Manager shall make day-to-day
operational and management decisions as set forth in Section 4 of this
Agreement, and shall be compensated for this service as provided in this
Agreement. This Agreement sets forth the manner in which the Enterprise will be
managed.

        1.3  The Tribe desires to use the Property to improve the economic
conditions of its members, to enable it to serve the social, economic,
educational and health needs of the Tribe, to increase the revenues of the Tribe
and to enhance the Tribe's economic self sufficiency and self determination.

        1.4  The Tribe wishes to establish an Enterprise to conduct Class II
Gaming and Class III Gaming, pursuant to the Compact, on the Property. As of the
date of execution of this Agreement, the Tribe and the State of California have
executed the Compact, which has been approved by the Secretary of the Interior,
and intend that Class III Gaming shall occur only as provided by the terms of
the Compact, as it may be amended or superseded by subsequent compacts.

        1.5  Manager has agreed to certain terms and has represented to the
Tribe that it has the managerial expertise to commence the operation of the
Enterprise on the Property and to continue to operate the Enterprise throughout
the duration of this Agreement.

        1.6  The Tribe is seeking technical experience and expertise for the
operation of the Enterprise and instruction for members of the Tribe in the
operation of the Enterprise. Manager is willing, and has represented to the
Tribe that it is able to provide such experience, expertise and instruction.

        1.7  During the term of this Agreement, the Tribe desires to grant
Manager the exclusive right and obligation to manage, operate and maintain the
Enterprise and to train Tribal members and others in the operation and
maintenance of the Enterprise. Manager wishes to perform these services for the
Tribe.

        1.8  This Agreement is entered into pursuant to the Indian Gaming
Regulatory Act of 1988, PL 100-497, 25 U.S.C. § 2701 et. seq. (the "IGRA"), as
that statute may be amended. All gaming conducted as part of the Enterprise will
at all times comply with the IGRA, applicable Tribal law and the Compact.

1

--------------------------------------------------------------------------------


2.    Definitions. In addition to other terms which are defined elsewhere in
this Agreement, the following terms, for purposes of this Agreement, shall have
the meanings set forth in this Section:

        "Affiliate" shall mean the Manager or the Tribe, any corporation,
partnership, limited liability company, joint venture, trust, department or
agency or individual or other entity controlled by, under common control with,
or which controls, directly or indirectly Manager or the Tribe, as appropriate.
For purposes of this Agreement, the term "control" means the ability, directly
or indirectly, by contract, ownership of securities or other interests or
otherwise to affect the management and policies of a person or entity.

        "Agreement" shall mean this Second Amended and Restated Management
Agreement, as amended or modified from time to time.

        "Annual Business Plan, Annual Operating Budget and Annual Capital
Budget" shall mean the business plan, operating budget and capital budget
described in Section 4.11.

        "Approval Date" shall mean the date which is five (5) days following the
date on which the last of each and all of the following listed conditions are
satisfied:

(a)written approval of this Agreement is granted by the Chairman of the NIGC;

(b)written approval is granted by all entities required to give approval
pursuant to Legal Requirements and the terms of this Agreement, the Development
Services Agreement, the Financing Agreements, and of all other agreements
related or required by this Agreement.

(c)the Financing is closed and funds are obtained or available for draw by the
Tribe pursuant to the Financing Agreements in such amounts as the parties to
this Agreement deem sufficient to provide for the complete development of the
Project;

(d)Manager has received a certified copy of the Tribal Gaming Ordinance which
has been approved in writing by the Chairman of the NIGC;

(e)Manager has received a certified copy of resolutions adopted by the Tribe in
accordance with the Tribe's governing documents authorizing the execution of
this Agreement, the Development Services Agreement, the Financing Agreements and
any other related agreements;

(f)the completion of all necessary and applicable feasibility studies legally
required for the development, construction and operation of the Enterprise to
the satisfaction of Manager;

(g)receipt by Manager of all applicable licenses and permits which may be
necessary to enable Manager to fulfill its obligations to the Tribe;

(h)receipt by Manager of the Tribe's approval of the Plans and Specifications
for the Facility, which approval will not be unreasonably withheld;

(i)receipt by Manager of a certified copy of resolutions duly adopted by the
Tribal Council in accordance with the Tribe's Constitution and remaining in full
force and effect adopting the ordinances and standards and procedures
contemplated by the Compact, including, without limitation, the following:
(i) an ordinance setting forth the building and safety codes of the Tribe as
contemplated by Sections 6.4.2 (b) and 10.2 (c) of the Compact; (ii) an
ordinance setting forth the public health, safety and welfare standards which
shall apply to the operation of the Enterprise as contemplated by Sections 10.1
through 10.6 of the Compact; (iii) a labor ordinance as contemplated by
Section 10.7 of the Compact; and (iv) an ordinance providing for the
preparation, circulation, and

2

--------------------------------------------------------------------------------

consideration by the Tribe of environmental impact reports as contemplated by
Section 10.8 of the Compact;

(j)Manager has received certification from the Tribe that the Tribe has complied
with its environmental impact ordinance and Section 10.8 of the Compact with
respect to matters relating to the environmental impact of the Project;

(k)Legal counsel to the Tribe has addressed and delivered to the Manager the
same legal opinion which such counsel has delivered to the Lenders pursuant to
the Financing Agreements;

(l)Manager has received a certificate from the Chairperson of the Tribe
representing that the representations of the Tribe contained in this Agreement,
the Development Services Agreement and the Financing Agreements remain true and
correct and that there are not actions, suits, proceedings or investigations
pending or, to the best of the Tribe's knowledge, threatened against the Tribe
or its Affiliates or otherwise affecting the Property or the Residential
Property.

The party to this Agreement that is responsible for taking any action or
obtaining any approval described in (a) through (l) above shall, upon completion
or receipt, give the other party written notice of such completion or receipt.

        "Architect" shall mean the architectural firm selected in accordance
with Section 4.1 of the Development Services Agreement.

        "BIA" shall mean the Bureau of Indian Affairs under the Department of
the Interior of the United States of America.

        "Business Board" shall mean the decision making body created by the
Tribe pursuant to Section 3.4 of this Agreement.

        "Capital Budget" shall mean the capital budget described in
Section 4.11.

        "Capital Replacement(s)" shall mean any alteration or rebuilding or
renovation of the Facility, and any replacement of Furnishings and Equipment,
the cost of which is capitalized and depreciated, rather than being expensed,
applying GAAP, as described in Section 4.13.

        "Capital Replacement Reserve" shall mean the reserve described in
Section 4.14, into which periodic contributions are paid pursuant to
Section 4.15.

        "Cash Flow from Operations" means net income of the Enterprise (before
extraordinary items), plus (to the extent subtracted in such calculation of net
income of the Enterprise) depreciation, amortization, all other non-cash
expenses, interest expense and Management Fee, all computed in accordance with
GAAP consistently applied.

        "Class II Gaming" shall mean Class II Gaming as defined in the IGRA.

        "Class III Gaming" shall mean Class III Gaming as defined in the IGRA.

        "Collateral Agreements" shall mean any agreements defined to be
collateral agreements by the phrase found at 25 U.S.C. § 2711(a)(3) and
regulations issued thereto at 25 C.F.R. § 502.5.

        "Commencement Date" shall mean the first date that the Facility is
complete, open to the public and that Gaming is conducted in the Facility as
provided in this Agreement.

        "Compact" shall mean the Tribal-State Compact between the Tribe and the
State, executed with the State of California on September 10, 1999, as approved
pursuant to the IGRA, as the same may, from time to time, be amended, or such
other compact that may be substituted therefor.

3

--------------------------------------------------------------------------------


        "Compensation" shall mean the direct salaries and wages paid to, or
accrued for the benefit of, any employee, including incentive compensation,
together with all fringe benefits payable to or accrued for the benefit of such
employee, including employer's contribution under F.I.C.A., unemployment
compensation or other employment taxes, pension fund contributions, workers'
compensation, group life, accident and health insurance premiums and costs, and
profit sharing, severance, retirement, disability, relocation, housing and other
similar benefits.

        "Completion Date" shall mean the date upon which the Tribe receives:

(a)an architect's certificate from the Architect identified in the Development
Services Agreement as having responsibility for the design and architectural
supervision of construction, equipping and furnishing of the Facility,
certifying that the Facility has been constructed substantially in accordance
with the Plans and Specifications and a copy of which has been delivered by the
Architect to the Manager; and

(b)certification from the Developer stating that the Facility, as completed, is
in substantial compliance with applicable operational standards; and

(c)certificates of such professional designers, inspectors or consultants or
opinions of counsel, as the Tribe, the Lenders, and any insurer may (reasonably,
in the case of insurers or Lenders) determine to be appropriate, verifying
construction and furnishing of the Facility in compliance with all Legal
Requirements; and

(d)certification from the Manager stating that the Facility, as completed, is in
substantial compliance with applicable operational standards.

        "Confidential Information" shall mean the information described in
Section 9.26.

        "Depository Account" shall mean the bank account described in
Section 4.20.3.

        "Developer" shall mean Station Development, LLC, a California limited
liability company and wholly-owned subsidiary of Station Casinos, Inc.

        "Development Services Agreement" shall mean that certain Amended and
Restated Development Services Agreement, dated October 26, 2000, by and between
Developer and the Tribe, providing the terms under which Developer and the Tribe
will together develop the Facility, including, without limitation, design,
financing, construction, furnishing and equipping same. If any provisions of the
Development Services Agreement vary from those in this Agreement, the provisions
of this Agreement shall govern as to this Agreement.

        "Disbursement Account" shall mean the bank account described in Section
4.20.4.

        "Emergency Condition" shall have the meaning set forth in Section 4.13.

        "Enterprise" shall mean the enterprise of the Tribe created by the Tribe
to engage in Class II Gaming and Class III Gaming at the Facility, and which
shall include any other lawful commercial activity allowed in or at the Facility
including, but not limited to, the sale of food and alcohol, tobacco, gifts and
souvenirs; any entertainment facilities, restaurant, convention and meeting
facilities, child care facility, convenience store, parking, or service station.

        "Enterprise Bank Accounts" shall mean those accounts described in
Section 4.20.1.

        "Enterprise Employee" shall mean all Manager Employees and Tribal
Employees who are assigned to work at the Facility.

        "Enterprise Employee Policies" shall mean those employee policies
described in Section 4.6.2.

        "Event of Default" shall have the meaning as set forth in Section 11.

4

--------------------------------------------------------------------------------


        "Facility" shall mean all buildings, structures and improvements located
on the Property and all fixtures, Furnishings and Equipment attached to, forming
a part of the Project, or necessary or useful for the operation of the
Enterprise.

        "Financing" shall mean the loans to the Tribe for the Project to be made
pursuant to the Financing Agreements.

        "Financing Agreements" shall mean the agreements referenced in Section
9.1 of the Development Services Agreement in a principal amount of up to TWO
HUNDRED TWENTY-FIVE MILLION DOLLARS ($225,000,000.00), or such other amount as
the parties agree is appropriate, to be entered into by the Tribe as borrower or
obligor, the proceeds of which are to be used exclusively to develop, design,
construct, furnish and equip the Facility and provide start-up and working
capital for the Enterprise and to retire the obligations of the Tribe as
evidenced by the financing agreements.

        "Financing Plan" shall have the meaning described in Section 9.1 of the
Development Services Agreement.

        "Fiscal Year" shall mean the period commencing on January 1 of each year
and ending on December 31 of the subsequent year.

        "Furnishings and Equipment" shall mean all approved furniture,
furnishings and equipment required for the operation of the Enterprise in
accordance with the standards set forth in this Agreement, including, without
limitation:

(a)cashier, money sorting and money counting equipment, surveillance and
communication equipment and security equipment;

(b)slot machines, table games, bingo blowers, electronic displays, Class II
Gaming pull-tab dispensers, and other Class II Gaming and Class III Gaming
equipment, as permitted pursuant to the Compact and the IGRA;

(c)office furnishings and equipment;

(d)specialized equipment necessary for the operation of any portion of the
Enterprise for accessory purposes, including, but not limited to, equipment for
kitchens, laundries, dry cleaning, cocktail lounges, restaurants, public rooms,
commercial and parking spaces, and recreational facilities; and

(e)all other furnishings and equipment hereafter located and installed in or
about the Facility which are used in the operation of the Enterprise in
accordance with the standards set forth in this Agreement.

        "Gaming" shall mean any and all activities defined as either Class II
Gaming or Class III Gaming under the IGRA and Class III Gaming as authorized
under the Compact.

        "Gaming Facility" shall mean those areas of the Facility where Gaming is
conducted.

        "Gaming Operating Expenses" shall mean all Gaming related expenses of
the operation of the Enterprise determined in accordance with GAAP, consistently
applied. Gaming Operating Expenses shall include, without limitation: (i) all
Gaming related Promotional Allowances; (ii) all accrued interest expense; and
(iii) depreciation and amortization as more fully set forth at Section 4.12.2,
but shall not include the Management Fee, or any costs or premiums associated
with any future financing or refinancing.

        "General Manager" shall mean the person employed by the Tribe on the
recommendation and advice of the Manager to direct the operation of the
Enterprise.

5

--------------------------------------------------------------------------------


        "Generally Accepted Accounting Principles" or "GAAP" shall mean
generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession.

        "Governmental Action" shall mean any resolution, ordinance, statute,
regulation, order or decision, regardless of how constituted , having the force
of law or legal authorization of the Tribe or any instrumentality or agency of
the Tribe.

        "Gross Gaming Revenue" shall mean the gross revenues from Gaming
activities, determined in accordance with GAAP consistently applied.

        "Gross Revenues" shall mean all revenues of any nature derived directly
or indirectly from the Enterprise including, without limitation, Gross Gaming
Revenue, food and beverage sales, entertainment and retail sales, parking fees
and other rental or other receipts from lessees, sublessees, licensees and
concessionaires (but not the gross receipts of such lessees, sublessees,
licensees or concessionaires, provided that such lessees, sublessees, licensees
and concessionaires are not subsidiaries or affiliates of Manager or the Tribe),
and revenue recorded for Promotional Allowances.

        "House Bank" shall mean the amount of cash, chips, tokens and plaques
that Manager from time to time determines necessary to have at the Facility
daily to meet its cash needs. The maximum and minimum amounts shall be subject
to approval of the Business Board.

        "IGRA" shall mean the Indian Gaming Regulatory Act of 1988, PL 100-497,
25 U.S.C. § 2701 et. seq., as same may, from time to time, be amended.

        "Indemnitees" shall have the meaning described at Section 9.29.

        "Internal Control Systems" shall mean the systems described in
Section 4.18.

        "Legal Requirements" shall mean any and all present and future federal,
State, local and Tribal judicial, administrative, or legislative rulings or
decisions, as well as any and all present and future federal, state, local or
Tribal laws, codes, rules, regulations, permits, licenses and certificates, in
any way applicable to the Tribe, Manager, the Property, the Facility, and the
Enterprise, including, without limitation, the IGRA, the Compact and the Tribal
Gaming Ordinance, as then currently in effect.

        "Lender" shall mean any of the persons, entities or financial
institutions providing funds pursuant to the Financing Agreements.

        "Major Shareholder" shall mean each person or entity who is one of the
ten (10) largest holders of issued and outstanding stock of Manager alone or in
combination with another stockholder who is a spouse, parent, child or sibling.

        "Management Agreement" shall mean this Agreement as currently executed
or as amended and approved by the NIGC pursuant to the IGRA and may be referred
to herein as the "Agreement."

        "Management Fee" shall mean the management fee described in Section 6.6.

        "Manager" shall mean Station California, LLC, a California limited
liability company and wholly-owned subsidiary of Station Casinos, Inc., or a
person or persons designated by Station California, LLC to act on behalf of
Station California, LLC.

        "Manager Employees" shall mean those employees of the Manager or its
Affiliates who are working at the Facility or for the Enterprise with the
written approval of the Business Board and are not Employees of the Tribe. The
parties anticipate that there will be relatively few Manager Employees. Manager
Employees are persons retained by Manager to perform the duties and obligations
of Manager with respect to the day to day operation of the Enterprise. During
the course of employment

6

--------------------------------------------------------------------------------


at the Facility or for the Enterprise, the reasonable compensation of the
Manager Employees, as determined by the Business Board, shall be an Operating
Expense. Pursuant to the provisions of Section 4.6.8(e) of this Agreement, by
the end of the Term of this Agreement, all Enterprise Employees will be Tribal
Employees.

        "Manager Representatives" shall have the meaning set forth in Section
3.4.1.

        "Marketing Plan" shall have the meaning set forth in Section 4.7.

        "Material Breach" means a failure of either party to perform any
material duty or obligation on its part under this Agreement or any material
agreement or instrument necessary for the implementation of this Agreement for
any thirty (30) consecutive days after written notice.

        "Member of the Tribal Council" shall have the meaning described in
Section 10.1.

        "Minimum Balance" shall mean the amount described in Section 4.19.1.

        "Minimum Monthly Payment" shall mean that payment due the Tribe each
month in accordance with Section 6.4.1 of this Agreement.

        "Monthly Distribution Payment" shall have the meaning set forth in
Section 6.3.

        "National Indian Gaming Commission" or "NIGC" shall mean the commission
established pursuant to 25 U.S.C. § 2704.

        "NEPA" shall mean the National Environmental Policy Act.

        "Net Revenues (gaming)" shall mean Gross Gaming Revenues of the
Enterprise from Class II Gaming or Class III Gaming less (i) amounts paid out
as, or paid for prizes, and (ii) all Gaming Operating Expenses, excluding the
Management Fee. Notwithstanding the foregoing, the following shall be excluded
from Net Revenues (gaming):

(a)any gratuities or service charges added to a customer's bill;

(b)any credits or refunds made to customers, guests or patrons;

(c)any sums and credits received by the Enterprise for lost or damaged
merchandise;

(d)any sales taxes, excise taxes, gross receipt taxes, admission taxes,
entertainment taxes, tourist taxes or charges received from patrons and passed
on to a governmental or quasi-governmental entity other than the Tribe;

(e)any proceeds from the sale or other disposition of furnishings and equipment
or other capital assets;

(f)any fire and extended coverage insurance proceeds other than for business
interruption;

(g)any condemnation awards other than for temporary condemnation;

(h)any proceeds of financing or refinancing;

It is intended that this provision be consistent with 25 U.S.C. § 2703(9).

        "Net Revenues (other)" shall mean all Gross Revenues of the Enterprise
from all sources not included in Net Revenues (gaming) less all Non-Gaming
Operating Expenses. Notwithstanding the foregoing, the following shall be
excluded from Net Revenues (other):

(a)any gratuities or service charges added to a customer's bill;

(b)any credits or refunds made to customers, guests or patrons;

(c)any sums and credits received by the Enterprise for lost or damaged
merchandise;

7

--------------------------------------------------------------------------------





(d)any sales taxes, excise taxes, gross receipt taxes, admission taxes,
entertainment taxes, tourist taxes or charges received from patrons and passed
on to a governmental or quasi-governmental entity other than the Tribe;

(e)any proceeds from the sale or other disposition of furnishings and equipment
or other capital assets;

(f)any fire and extended coverage insurance proceeds other than for business
interruption;

(g)any condemnation awards other than for temporary condemnation;

(h)any proceeds of financing or refinancing;

(i)any income resulting from investment of the Capital Replacement Reserve.

It is intended that this provision be consistent with 25 U.S.C. § 2703(9).

        "Non-Gaming Operating Expenses" shall mean all non-Gaming expenses of
the operation of the Enterprise determined in accordance with GAAP, consistently
applied. Non-Gaming Operating Expenses shall include, without limitation: (i)
any non-Gaming related Promotional Allowances; (ii) all accrued interest
expense; and (iii) depreciation and amortization as more fully set forth at
Section 4.12.2, but shall not include the Management Fee, or any costs or
premiums associated with any future financing or refinancing.

        "Off-Site Employees" shall mean such employees of Manager or Manager's
Affiliates who are not located at the Facility, but who are used by Manager to
provide services to the Enterprise as described in Section 4.6.4.

        "Operating Expenses" shall mean the amount which is equal to the sum of
(i) Gaming Operating Expenses and (ii) Non-Gaming Operating Expenses.

        "Operating Supplies" shall mean food and beverages (alcoholic and
nonalcoholic) and other consumable items used in the operation of a gaming
facility, such as playing cards, tokens, chips, pull-tabs, bingo paper, plaques,
fuel, soap, cleaning materials, matches, paper goods, stationery and all other
similar items.

        "Permitted Investments" shall mean any of the following or any
combination of one or more thereof:

(a)Direct obligations of the United States of America or obligations the
principal and interest of which are unconditionally guaranteed by the United
States of America;

(b)Bonds, debentures, certificates of participation or notes issued by the Bank
of Cooperatives, Federal Financing Bank, Federal Farm Credit System, Federal
Home Loan Mortgage Corporation, Federal Home Loan Banks, Federal Intermediate
Credit Banks, Federal National Mortgage Association, Export-Import Bank of the
United States, Government National Mortgage Association or any other agency or
corporation which has been or may hereafter be created by or pursuant to an Act
of the Congress of the United States or an agency or instrumentality thereof;

(c)Commercial paper of United States corporations rated P-1 by Moody's Investors
Service or rated A-1 by Standard & Poor's Ratings Group; and

(d)Interest-bearing time or demand deposits, certificates of deposit, bankers
acceptances or other similar banking arrangements with any bank or savings
institution, provided that such deposits, certificates and other arrangements
are fully insured by the Federal Deposit Insurance Corporation, or secured by
obligations described in clauses (a) and (b) above, or a combination thereof.

8

--------------------------------------------------------------------------------



        "Plans and Specifications" shall mean the final Construction Documents
approved for the Facility as described in the Development Services Agreement.

        "Pre-Opening Budget" shall have the meaning described in Section 4.9.1.

        "Pre-Opening Expenses" shall have the meaning described in
Section 4.9.1.

        "Project" shall consist of the construction of the Facility containing,
but not limited to, the following elements: a Gaming Facility and related space
in support of the Gaming Facility; an entertainment facility; food and beverage
facilities; parking facilities; retail space; and infrastructure improvements to
support the Facility, as well as any modifications of the foregoing elements
agreed to by the parties.

        "Promotional Allowances" shall mean the retail value of transportation,
complimentary hotel accommodations, food, beverages, merchandise, chips, tokens,
entertainment, or services provided to patrons for promotional purposes.

        "Property" shall have the meaning described in Recital 1.1.

        "Qualified" shall mean a member of the Tribe, a member's spouse or
children, or a business entity certified by the Tribe to be controlled by
members of the Tribe, who or which is able to provide services at competitive
prices, has demonstrated skills and abilities to perform the tasks to be
undertaken in an acceptable manner, to Manager's reasonable satisfaction, and
can meet the reasonable bonding requirements of Manager.

        "Recommencement" shall have the meaning described in Section 4.4.1.

        "Relative" shall have the meaning as set forth in Section 10.1.

        "Staffing Plan" shall have the meaning described at Section 4.9.2.

        "State" shall refer to the State of California.

        "Station Casinos, Inc." shall mean Station Casinos, Inc., a Nevada
corporation.

        "Term" shall mean the term of this Agreement as described in
Section 3.2.

        "Total Net Revenues" shall mean the amount which is equal to the sum of
Net Revenues (gaming) and Net Revenues (other).

        "Tribal Council" shall mean the governing body of the Tribe composed of
the duly elected officers of the Tribe.

        "Tribal Employees" shall mean those employees working for the Enterprise
who are not Manager Employees, as described in Section 4.6.3.

        "Tribal Gaming Agency" shall mean the commission established by the
Tribe pursuant to the Tribal Gaming Agency Ordinance with the responsibility to
regulate Gaming on the reservation pursuant to the Legal Requirements.

        "Tribal Gaming Agency Ordinance" shall mean the legislation enacted by
the Tribe creating the Tribal Gaming Agency.

        "Tribal Gaming Ordinance" or "Gaming Ordinance" shall mean the
legislation and any amendments thereto as enacted by the Tribe on November 8,
1999, and approved by the NIGC on February 24, 2000, pursuant to the IGRA
authorizing Class II Gaming and Class III Gaming on Tribal lands subject to the
governmental power of the Tribe.

        "Tribal Representatives" shall mean the Tribal delegates serving on the
Business Board as more fully described in Section 3.4.

9

--------------------------------------------------------------------------------


        "Tribe" shall mean the United Auburn Indian Community, a federally
recognized Indian tribe.

        "Year End Operating Statements" shall have the meaning described in
Section 6.7.

3.    Covenants. In consideration of the mutual covenants, conditions and
promises contained in this Agreement, the Tribe and Manager agree and covenant
as follows:

        3.1    Engagement of Manager. The Tribe hereby engages Manager as an
independent contractor as the exclusive manager of the Enterprise pursuant to
the terms and conditions of this Agreement, and Manager hereby accepts such
engagement, subject to receipt of all necessary regulatory approvals.

        3.2 Term. The term of this Agreement shall begin on the date this
Agreement is approved by the Chairman of the NIGC, and, subject to
Section 4.4.4, continue for a period of seven (7) years after the Commencement
Date.

        3.3 Access to Property. The Tribe represents and covenants that Manager
shall and may peaceably have complete access to and presence in the Property and
the Facility in accordance with the terms of this Agreement, free from
molestation, eviction and disturbance by the Tribe or by any other person or
entity; provided, however, that such right of access to and presence in the
Facility shall cease upon the termination of this Agreement pursuant to its
terms; provided, further, that such right to access and presence in the Facility
shall not be considered to be a transfer or conveyance to any right, title, or
interest in the Property or any other land or real property; and provided
further that if the Manager's license is revoked by the Tribal Gaming Agency
pursuant to this Agreement, Manager's access and presence in the Property and
the Facility shall be limited to recovery of Manager's books, records and
personal property of Manager and shall be terminated thereafter.

        3.4 Creation and Operation of Business Board.

        3.4.1    Creation of Board. In order to provide a mechanism to ensure
the efficient exercise of control over the Enterprise by the Tribe, the Tribe
agrees to create a Business Board comprised of five (5) members to oversee the
Enterprise on behalf of the Tribe: (i)three (3) members appointed by the Tribal
Council ("Tribal Representatives"), and (ii) two (2) members appointed by
Manager ("Manager Representatives"), provided that until the Tribe acts to
appoint the Tribal Representatives to the Business Board all actions which would
otherwise be performed by the Tribal Representatives to the Business Board shall
be performed by the Tribal Council. Except as expressly reserved to the Tribal
Council in this Agreement, the Business Board, upon its creation, shall have the
power of the Tribe to instruct and direct the Manager as provided in this
Agreement. Actions and directions of the Business Board shall be, and shall be
deemed to be, actions and directions of the Tribe. The Tribe shall appoint
Tribal Representatives no later than thirty (30) days after the execution of
this Agreement. The Business Board shall meet as necessary to ensure timely
decision-making. All decisions of the Business Board shall be made by approval
of a majority of the total number of the members of the Business Board. Where
the Manager's conduct under this Agreement is subject to Business Board
oversight or approval, the Business Board shall act reasonably and any consent,
where required to be given, shall not be unreasonably withheld or delayed. Any
compensation and/or expenses incurred by the Tribal Representatives of the
Business Board shall be borne by the Tribe and shall not constitute an Operating
Expense or other expense of the Enterprise. The Manager Representatives to the
Business Board shall not receive any compensation and any such expenses incurred
by the Manager Representatives shall be borne by Manager and shall not
constitute an Operating Expense or other expense of the Enterprise.

        3.4.2    Business Board Meetings.

(a)A regular monthly meeting of the Business Board is to be held at such places
and at such times which the Business Board shall determine six (6) months in
advance of such

10

--------------------------------------------------------------------------------

meetings. Every six (6) months thereafter the Business Board shall distribute
another set of meeting times and dates for the next six (6) months. Special
meetings of the Business Board may be held whenever and wherever called for by
at least three (3) members. Four (4) members, including at least two (2) Tribal
Representatives and two (2) Manager Representatives, constitute a quorum for the
transaction of business at any meeting of the Business Board. The Tribe shall
appoint a Chairperson of the Business Board at its first meeting. The appointed
Chairperson shall send out a written agenda for each regularly scheduled meeting
and special meeting, at least seventy-two (72) hours in advance of the meeting.

(b)Once the regular meeting is set by the Business Board, no notice need be
given of regular meetings of the Business Board. Notice of the time and place of
any special meeting shall be given at least seventy-two (72) hours prior to the
meeting. Any member may waive notice of any meeting and any adjournment thereof
at any time before, during, or after it is held. Except as provided in the next
sentence below, the waiver must be in writing, signed by the member entitled to
the notice, and filed with the minutes of the Business Board. The attendance of
a member at or participation of a member in a meeting shall constitute a waiver
of notice of such meeting, unless the member at the beginning of the meeting (or
promptly upon his/her arrival) objects to holding the meeting or transacting
business at the meeting, and does not thereafter vote for or assent to action
taken at the meeting.

(c)If a quorum is present when a vote is taken, the affirmative vote of the
majority of the members present shall be the act of the Business Board.

(d)Any or all members may participate in a regular or special meeting by, or
conduct the meeting through the use of, any means of communication by which all
members participating may simultaneously hear each other during the meeting, in
which case, any required notice of the meeting may generally describe the
arrangements (rather than or in addition to the place) for the holding thereof.
A member participating in a meeting by this means is deemed to be present in
person at the meeting.

(e)Any action required or permitted to be taken by the Business Board at a
meeting may be taken without a meeting if the action is taken by unanimous
written consent of the Business Board as evidenced by one (1) or more written
consents describing the action taken, signed by each member. Action taken by
consent is effective when the last member signs the consent, unless the consent
specifies a different effective date. A signed consent has the effect of a
meeting vote and may be described as such in any document.

        3.5 Manager Compliance with Law; Licenses. Manager covenants that it
will at all times comply with all Legal Requirements, including the Tribal
Gaming Ordinance, the IGRA, the Compact, California statutes, to the extent
applicable, and any licenses issued under any of the foregoing. The Tribe shall
not unreasonably withhold, delay, withdraw, qualify or condition such licenses
as the Tribe is authorized to grant.

        3.6 Amendments to Tribal Gaming Ordinance. The Tribe covenants that any
amendments or modifications made to the Tribal Gaming Ordinance will be a
legitimate effort to ensure that Gaming is conducted in a manner that adequately
protects the environment, the public health and safety, and the integrity of the
Enterprise. The Tribe shall give the Manager at least ten (10) business days'
notice of any proposed amendments or modifications to the Tribal Gaming
Ordinance. The adoption of any amendments or modifications to the Tribal Gaming
Ordinance or any other Tribal legislation or resolutions that would materially
and adversely affect Manager's rights under this Agreement or any related
agreement shall be a Material Breach of this Agreement.

11

--------------------------------------------------------------------------------


        3.7 Tribe's Compliance with Law. The Tribe covenants that it will at all
times comply with the provisions of the Compact, the IGRA and any related Legal
Requirements. The Tribe further covenants that it will not violate the Compact,
IGRA, applicable federal or state laws or regulations, where such violation
would place at risk Manager's license(s) with the Tribe, the State of California
or any other jurisdiction or regulatory authority.

        3.8 Fire and Safety. Subject to the oversight of the Business Board,
Manager shall be responsible to oversee the maintenance of the Facility in
compliance with the Compact and all standards referenced therein. Nothing in
this Section 3.8 shall grant any jurisdiction to the State of California or any
political subdivision thereof over the Enterprise. To the extent that such
jurisdiction is provided by the Compact, both parties shall take all necessary
action to provide access to the Enterprise and otherwise facilitate the exercise
of jurisdiction. The Tribe shall be responsible for arranging fire protection,
emergency ambulance and medical services and police services for the Facility.
The cost actually incurred in good faith of such increased public safety
services after the Commencement Date shall be an Operating Expense.

        3.9 Compliance with the National Environmental Policy Act. With the
assistance of Manager as requested by the Tribe, the Tribe is responsible for
and shall supply the NIGC with all information necessary for the NIGC to comply
with any regulations of the NIGC issued pursuant to NEPA. The cost of any such
compliance shall constitute an Operating Expense.

        3.10 Satisfaction of Approval Date Requirements. Manager and the Tribe
each agree to cooperate and to use their best efforts to satisfy each and every
condition of the Approval Date at the earliest possible date.

        3.10.1    Other Requirements. Manager agrees to memorialize the
satisfaction of each of the following requirements as well as the Approval Date
in writings signed by Manager and delivered to the Tribe:

(a)Without limiting the rights or obligations of any party under this Agreement,
Manager has satisfied itself as to the proper ownership and control of the
Property and its suitability for operation of the Facility, and that all of the
Legal Requirements and other requirements for lawful conduct and operation of
the Enterprise in accordance with this Agreement have been met and satisfied;
and

(b)The satisfactory completion of all necessary and applicable feasibility
studies required for the operation of the Enterprise.

        3.11    Commencement Date. Manager shall memorialize the Commencement
Date in a writing signed by Manager and delivered to the Tribe.

        3.12    All Gaming in Compliance with the IGRA. All Gaming covered by
this Agreement shall be conducted in accordance with the IGRA, the Compact, and
the governing law of the Tribe.

        3.13    Best Efforts; Covenant of Good Faith and Fair Dealing. The Tribe
and Manager agree to use their best efforts and to act in good faith in dealing
with one another pursuant to this Agreement. Manager and the Tribe hereby
specifically warrant and represent to each other that neither shall act in any
manner which would cause this Agreement to be altered, amended, modified,
canceled, or terminated (except as specifically provided in this Agreement)
without the consent of the other. The Tribe and Manager further warrant and
represent that they shall take all actions necessary to ensure that this
Agreement shall remain in good standing at all times and will fully cooperate
with each other in achieving the goals of this Agreement.

        3.14    Financing Agreements. The Tribe, the Manager and their
Affiliates shall comply with the affirmative and negative covenants which they
made in the Financing Agreements.

12

--------------------------------------------------------------------------------


        3.15    Affiliates. The Tribe shall cause its Affiliates to comply with
and act in a manner consistent with this Agreement.

        3.16    Licensing of Manager by Tribal Gaming Agency. The Tribe shall
include in its Tribal Gaming Agency Ordinance a provision that Manager or its
Affiliate shall be provided appropriate due process procedures with respect to
the resolution of disputes concerning the issuance, non-issuance, renewal,
non-renewal, condition, suspension, denial or revocation of any license to
Manager or Affiliate by the Tribal Gaming Authority and such provision shall
remain in full force and effect during the term of this Agreement.

4.    Business and Affairs in Connection with Enterprise.

        4.1    Manager's Authority and Responsibility. Upon and after the
Commencement Date, Manager shall conduct and direct all business and affairs in
connection with the day-to-day operation, management and maintenance of the
Enterprise and the Facility, including the establishment of operating days
and hours, subject to the approval of the Business Board, and the duties
expressly provided for in Section 4.2 below. It is the parties' intention that
the Facility be open twenty-four (24) hours daily, seven (7) days a week.
Manager is hereby granted the necessary power and authority to act, through the
General Manager, in order to fulfill all of its responsibilities under this
Agreement. The Manager also shall be responsible for certain pre-opening
activities set forth in Section 4.9 below. Manager hereby accepts such retention
and engagement. Nothing herein grants or is intended to grant Manager a titled
interest to the Facility or to the Enterprise. The Tribe shall have the sole
proprietary interest in and ultimate responsibility for the conduct of all
Gaming conducted by the Enterprise, subject to the rights and responsibilities
of Manager under this Agreement.

        4.2    Duties of Manager. In managing, operating, maintaining and
repairing the Enterprise, under this Agreement, Manager's duties shall include,
without limitation, the following:

        4.2.1    Physical Duties. Manager shall use reasonable measures for the
orderly physical administration, management and operation of the Enterprise,
including, without limitation:

(a)The administration of the cleaning, decorating, carpeting, grounds care,
mechanical, electrical and other maintenance and repair work;

(b)Subject to the approval of the Business Board, the selection, composition,
administration and operation of a security force and related security measures,
the whole as more fully described in Section 4.3 of this Agreement;

(c)Subject to the approval of the Business Board, the terms, conditions and
amount of any insurance to be taken out with respect to the Enterprise, the
whole as more fully described in Section 4.21 of this Agreement;

(d)The establishment and administration of an accounting system and financial
records relating to the operations of the Enterprise, including, without
limitation, the gaming operations and the maintenance of such accounting system
and financial records, the whole as more fully described in Section 4.22 of this
Agreement;

(e)The administration of all non-gaming activities to be conducted on the
Property, including, without limitation, all hospitality, retail and other
related activities;

(f)Subject to the approval of the Business Board, the selection of persons who
may lease or otherwise operate and/or manage premises within the Enterprise to
conduct non-gaming activities, including, without limitation, all hospitality,
retail and other related activities, including the terms and conditions of any
such lease or other use;

(g)The determination as to the number of hours per week and the days per week
that the Enterprise shall be open for business, taking into account the season
of the year and

13

--------------------------------------------------------------------------------

other relevant factors, it being understood that the Gaming Facility shall be
constructed and operated so that it can be in operation twenty-four (24) hours
per day, seven (7) days per week, throughout the calendar year;

(h)The hiring, training, evaluating, disciplining, promoting and dismissal of
all employees, supervisors and management personnel of the Enterprise, provided,
however, that, pursuant to all Legal Requirements, the hiring and dismissal of
the General Manager, Chief Financial Officer and Department heads with salaries
of one hundred thousand dollars ($100,000) per annum or more shall be subject to
Business Board approval. The Manager shall always seek to give first preference
in its hiring, training and promotion to duly Qualified members of (i) the
Tribe, and (ii) other federally recognized Indian tribes; the Manager shall then
seek to give preference to duly qualified residents of Placer County;

(i)Subject to the approval of the Business Board, the selection and
administration of all Gaming to be conducted;

(j)The administration and disbursement of the payroll of all employees,
supervisors and management personnel of the Enterprise (including, without
limitation, the withholding of deductions at source, to the extent applicable)
and the administration of the payment of all taxes related to such employees,
supervisors and management personnel;

(k)The administration and serving of all the food and beverage facilities and
operations;

(l)Subject to the approval of the Business Board, the selection of all major
entertainment, sports and promotional events to be staged;

(m)Subject to the approval of the Business Board, the distribution of all
revenues generated from the operation of the Enterprise;

(n)Subject to the approval of the Business Board, the selection and location of
the financial institution in, which the revenues generated from the operation of
the Enterprise shall be deposited, shall be determined by the Tribe pursuant to
Section 4.20.1 of this Agreement and administration of the banking arrangements
in connection therewith (it being agreed that the financial institution (on a
consolidated basis) selected should have assets of not less than ONE BILLION
DOLLARS ($1,000,000,000.00);

(o)Subject to the approval of the Business Board, the engagement of accountants,
attorneys (in addition to the Tribe's attorney, if necessary) and other
professionals with respect to all matters regarding taxation or other operations
of the Enterprise; provided, however, that this subsection does not apply to the
engagement of the independent auditing firm pursuant to Section 4.22.4;

(p)The advertisement, marketing and promotion of the Enterprise;

(q)Subject to the approval of the Business Board, the preparation of an Annual
Business Plan, Annual Operating Budget and Annual Capital Budget, the whole as
more fully described in Section 4.11 of this Agreement; and

(r)All matters necessarily ancillary to the responsibilities set forth in
subparagraphs (a) to (q) above, it being acknowledged and agreed that the
foregoing is not intended to be an exhaustive list of responsibilities of the
Manager concerning the operation of the Project; and provided that all matters
which affect the proprietary interest of the Tribe in the Gaming Facility shall
be subject to Business Board approval.

14

--------------------------------------------------------------------------------





        4.2.2    Compliance. Manager shall comply with all duly enacted
statutes, regulations and codes of the Tribe. Subject to Section 3.16 of this
Agreement reserving determinations on licensing to the Tribal Gaming Agency, the
Tribe shall take no action and adopt no statute or ordinance that prejudices or
adversely affects the Manager's rights under this Agreement or that violates the
Indian Civil Rights Act (25 U.S.C. §§ 1301-1303). Prior to any changes in the
Tribe's land use or zoning regulations or ordinances during the Term of this
Agreement, the Manager and the Tribe shall jointly determine whether the
Property shall be exempt from such changes.

        4.2.3    Compliance with Internal Revenue Code. Manager shall comply
with all applicable provisions of the Internal Revenue Code, including, but not
limited to, the prompt filing of any cash transaction reports and W-2G reports
that may be required by the Internal Revenue Service of the United States or
under the Compact.

        4.2.4    Contracts in Tribe's Name Doing Business as the Enterprise and
at Arm's Length. Contracts for the operations of the Enterprise shall be entered
into in the name of the Tribe, doing business as the Enterprise, and signed by
the General Manager. Nothing contained in this Section 4.2.4 or any contract
authorized hereunder shall be deemed to be or constitute a waiver of the Tribe's
sovereign immunity. Contracts which require an expenditure in excess of ONE
HUNDRED THOUSAND DOLLARS ($100,000) in any single calendar year shall require
the approval of the Business Board. Any such contract shall be deemed approved
unless the Business Board delivers written objection to Manager within seven
(7) days of notice of such agreements.

        4.2.5    Enterprise Operating Standards. Manager shall operate the
Enterprise in a proper, efficient and competitive manner in accordance with
operating standards which are consistent with the operating standards of the
Indian gaming industry generally. The Manager may use its own resources in
fulfilling its obligations under this Agreement including, without limitation,
for marketing, accounting and human resources, if the use of such resources will
result in cost efficient services.

        4.3    Security. Subject to the approval of the Business Board, Manager
shall provide for appropriate security for the operation of the Enterprise. All
aspects of the Facility security shall be the responsibility of Manager.
Security officers may be bonded and insured in an amount commensurate with their
enforcement duties and obligations. The costs actually incurred in good faith of
any charge for security and increased public safety services will be an
Operating Expense.

        4.4    Damage, Condemnation or Impossibility of the Enterprise. If,
during the term of this Agreement, the Facility is damaged or destroyed by fire,
war, or other casualty, or by an Act of God, or is taken by condemnation or sold
under the threat of condemnation, or if Gaming on the Property is prohibited as
a result of a decision of a court of competent jurisdiction or by operation of
any applicable legislation, Manager shall have the following options:

        4.4.1    Recommencement of Operations. If Gaming on the Property is
prohibited by Legal Requirements or is otherwise impossible or impractical,
Manager shall have the option to continue its interest in this Agreement and to
commence or recommence the operation of Gaming if, at some point during the Term
of this Agreement, such commencement or recommencement shall be legally and
commercially feasible in the sole judgment of Manager (the "Recommencement").

        4.4.2    Repair or Replacement. If the Facility is damaged, destroyed or
condemned so that Gaming can no longer be conducted at the Facility, the
Facility shall be reconstructed if the insurance or condemnation proceeds are
sufficient to restore or replace the Facility to a condition at least comparable
to that before the casualty occurred. If the insurance proceeds or condemnation
awards are insufficient to reconstruct the Facility to such condition, Manager
may, in its sole discretion, supply such additional funds as are necessary to
reconstruct the Facility to such condition and such funds shall, with the prior
consent of the Tribe and the BIA or NIGC, as

15

--------------------------------------------------------------------------------




appropriate, constitute a loan to the Tribe, secured by the revenues from the
Enterprise and repayable upon such terms as may be agreed upon by the Tribe and
Manager. The loan provided for herein shall not be subject to the ceiling set
forth in the Development Services Agreement. If the insurance proceeds are not
sufficient and are not used to repair the Facility, the Tribe and Manager shall
jointly adjust and settle any and all claims for such insurance proceeds or
condemnation awards. Notwithstanding any provision in this Section 4.4.2 to the
contrary, if this Agreement is modified to increase the ceiling on development
and construction costs, such modification will require written approval by the
NIGC.

        4.4.3    Termination of Gaming. Manager shall have the option at any
time within a sixty (60) day period following the cessation of Gaming on the
Property to notify the Tribe in writing that it is terminating operations under
this Agreement, in which case Manager shall retain any rights Manager may have
to undistributed Management Fees pursuant to Section 6 of this Agreement and
rights to repayments of amounts owed to it. If Manager does not elect to
terminate this Agreement, it may take whatever action may be necessary to reduce
expenses during such termination of Gaming.

        4.4.4    Tolling of the Agreement. If, after a period of cessation of
Gaming on the Property, the Recommencement of Gaming is possible, and if Manager
has not terminated this Agreement under the provisions of Section 4.4.3, the
period of such cessation shall not be deemed to have been part of the term of
this Agreement and the date of expiration of the term of this Agreement shall be
extended by the number of days of such cessation period. Any cost actually
incurred in good faith to eliminate rights acquired in the Property, the Gaming
Facility or the Enterprise during the period of cessation shall be reimbursed to
the Manager.

        4.5    Alcoholic Beverages and Tobacco Sales. During the term of this
Agreement alcoholic beverages shall be sold and served at the Facility if
permissible in accordance with Legal Requirements. The parties acknowledge that
enabling Tribal legislation for the sale of alcoholic beverages is required if
not now in force, and that such legislation would be necessary in order to serve
alcoholic beverages at the Facility. The Tribe agrees to enact and perfect such
legislation, and use best efforts to obtain any and all other requisite
approvals as soon as possible, including, without limitation, publication of
such legislation governing the sale of alcoholic beverages in the Federal
Register, pursuant to 18 U.S.C. §1154 and §1161, but in no event later than
thirty (30) days prior to the Commencement Date. The Tribe and Manager hereby
mutually agree to include service of such beverages within the Enterprise.
Tobacco may also be sold at the Facility subject to and in accordance with the
Tribe's licensing requirements, if any.

        4.6    Employees.

        4.6.1    Manager's Responsibility. Manager shall have, subject to the
terms of this Agreement and the continuing oversight of the Business Board, the
exclusive responsibility and authority to direct the selection, control and
discharge of all employees performing services for the Enterprise in connection
with the maintenance, operation and management of the Enterprise and the
Facility and any activity upon the Property, subject to the provisions of the
Tribe's Gaming Ordinance and Tribal Gaming Agency Ordinance.

        4.6.2    Enterprise Employee Policies. Manager shall prepare a draft of
personnel policies and procedures (the "Enterprise Employee Policies"),
including a job classification system with salary levels and scales, which
policies and procedures shall be subject to approval by the Business Board. The
Enterprise Employee Policies shall include a grievance procedure in order to
establish fair and uniform standards for the employees of the Tribe engaged in
the Enterprise, which will include procedures for the resolution of disputes
between Manager and Enterprise Employees as set forth in Exhibit B attached
hereto. Any revisions to the Enterprise Employee Policies shall not be

16

--------------------------------------------------------------------------------




effective unless they are approved in the same manner as the original Enterprise
Employee Policies. All such actions shall comply with applicable Tribal law.

        4.6.3    Employees. With the exception of those persons Manager may
designate as Manager Employees, all employees of the Enterprise shall be Tribal
Employees (the "Tribal Employees"). The terms of employment of all Tribal
Employees and Manager Employees shall comply with all Legal Requirements. The
Tribe agrees to take no action to impede, supersede or impair such treatment.
The parties agree that during the term of service of any employee at the
Enterprise or the Facility and for a period of six (6) months thereafter: (i)
the Tribe shall not solicit or offer employment to Manager Employees without the
express written consent of Manager and (ii) Manager shall not solicit or offer
employment to Tribal Employees without the express written consent of the
Business Board.

        4.6.4    Off-Site Employees. Subject to approval of the Business Board,
Manager shall also have the right to use employees of Manager and Manager's
Affiliates not located at the Facility to provide services to the Enterprise
("Off-Site Employees"). All expenses, costs (including, but not limited to,
salaries and benefits, but excluding pension, retirement, severance or similar
benefits), which are related to such Off-Site Employees shall be subject to the
Annual Operating Budget approved by the Business Board, and shall be treated as
Pre-Opening Expenses or Operating Expenses as appropriate, provided, however,
the Manager shall receive no additional compensation related to the Off-Site
Employees' expenses, costs and benefits and shall only be reimbursed for the
reasonable cost incurred for providing services to the Enterprise.

        4.6.5    No Manager Wages or Salaries. Except as otherwise provided with
respect to Section 4.2.5 and Section 4.6.4, neither Manager nor Manager's
Affiliates nor any of their officers, directors, shareholders, or employees
shall be compensated by wages from or contract payments by the Enterprise for
their efforts or for any work which they perform under this Agreement, other
than the Management Fee to be paid to Manager pursuant to Section 6.6. Nothing
in this subsection shall restrict the ability of an employee of the Enterprise
to purchase or hold stock in Manager, or Manager's Affiliates where (i) such
stock is publicly held, and (ii) such employee acquires, on a cumulative basis,
less than five percent (5%) of the outstanding stock in the corporation.

        4.6.6    Tribal Gaming Agency (Costs). Funding for the Tribal Gaming
Agency shall be a Pre-Opening Expense prior to the Commencement Date, and an
Operating Expense after the Commencement Date, provided that funding for this
purposes shall not exceed $350,000 as a Pre-Opening Expense, or $500,000 per
annum as an Operating Expense. The amount of funding for this purpose shall be
set out in a budget submitted to the Business Board by the Tribal Council.
Funding in excess of the amounts set out in this Section 4.6.6 shall be an
expense of the Tribe.

        4.6.7    Employee Background Investigations. A background investigation
shall be conducted in compliance with all Legal Requirements, to the extent
applicable, on each applicant for employment as soon as reasonably practicable.
No individual whose prior activities, criminal record, if any, or reputation,
habits and associations are known to pose a threat to the public interest, the
effective regulation of Gaming, or to the gaming licenses of Manager or any of
its Affiliates, or to create or enhance the dangers of unsuitable, unfair or
illegal practices and methods and activities in the conduct of Gaming, shall
knowingly be employed by Manager or the Tribe. The background investigation
procedures employed shall satisfy all regulatory requirements. Any cost
associated with obtaining such background investigations of persons other than
members of the Tribe and their Affiliates shall constitute an Operating Expense;
provided, however, that Manager shall pay the reasonable costs associated with
the NIGC management background investigation and such costs shall not constitute
an Operating Expense or other expense of the Enterprise.

17

--------------------------------------------------------------------------------




        4.6.8    Indian Preference, Recruiting and Training. In order to
maximize benefits of the Enterprise to the Tribe, Manager shall, during the Term
of this Agreement, to the extent permitted by applicable law, including, but not
limited to, the Indian Civil Rights Act, 25 U.S.C. § 1301 et. seq., give
preference in recruiting, training and employment to Qualified members of the
Tribe, their spouses and children in all job categories of the Enterprise.
Manager shall:

(a)conduct job fairs and skills assessment meetings for Tribal members;

(b)abide by any duly enacted Tribal preference laws;

(c)in consultation with and subject to the approval of the Business Board,
develop a management training program for Tribal members or individuals selected
by the Tribal Council. This program shall be structured to provide appropriate
training for those participating to assume full managerial control at the
conclusion of the Term of this Agreement;

(d)hire and train, to the maximum extent permitted by law, and if qualified,
members of the local communities where the Enterprise is located. Whenever
possible, Enterprise jobs shall be filled by Qualified Tribal members, Qualified
members of other tribes, and persons living within Placer County. Final
determination of the qualifications of Tribal members and all other persons for
employment shall be made by Manager, subject to any licensing requirements of
the Tribal Gaming Agency; and

(e)within two hundred seventy (270) days of the Commencement Date, Manager shall
develop and present to the Business Board, for its approval, a training plan
designed to progressively reduce the number of Manager Employees, so that, by
the end of the Term of the Agreement, all Enterprise Employees will be Tribal
Employees.

        4.6.9    Job Fairs. At least three (3) months prior to the anticipated
Commencement Date, the Manager will hold a job fair for the benefit of members
of the Tribe. Such job fair will be repeated as necessary prior to the
Commencement Date. The purpose of these job fairs will be to provide information
to Tribal members and the community at large regarding positions that will be
available in the Enterprise, the qualifications required to hold such positions
and to establish the technical training programs that need be established, in
consultation with the Tribe, and to assist members of the Tribe to obtain the
required technical training. It is the goal of these job fairs that interested
Tribal members shall be provided with the appropriate job counseling and
technical training and shall be selected for appropriate position and/or
training programs.

        4.6.10    Goals and Remedies. Subject to the provisions of
Section 4.6.1, all hiring for the Enterprise shall be done by Manager, based on
the hiring policies approved by the Business Board. Any disputes shall be
subject to arbitration as provided in Section 18 of this Agreement. If the
arbitrator determines that the cause for any such failure does not suffice to
waive the relevant standard, Manager shall be given an opportunity to cure the
failure and a reasonable amount of time to implement the cure. In the event that
the Tribe believes that Manager has failed to implement such cure within the
given time period, the matter shall again be subject to arbitration, with
failure to cure to the reasonable satisfaction of the arbitrator constituting a
Material Breach under this Agreement.

        4.6.11    Removal of Employees. With the exception of Manager Employees,
Manager will act in accordance with the Enterprise Employee Policies with
respect to the discharge, demotion or discipline of any Enterprise Employee.
Manager shall retain sole discretion with respect to the discharge, demotion or
discipline of any Manager Employee; provided, however, that the revocation,
suspension or denial of a Manager Employee's license shall remain under the
authority of the Tribal Gaming Agency, pursuant to the Tribal Gaming Ordinance
and the Compact.

18

--------------------------------------------------------------------------------




        4.7    Marketing. At least three (3) months before the Completion Date,
Manager shall prepare a comprehensive plan for advertising and marketing the
Facility ("Marketing Plan"). Prior to the execution of any contract for the
purchase of advertising, or the employment of any agency to implement the
Marketing Plan, the Marketing Plan shall be presented to the Business Board for
review and approval.

        4.8    Additional Land. The Tribe may purchase additional land in its
own name for non-gaming purposes such as parking, training or storage of
material and supplies. The acquisition and development of such land shall be a
capital expenditure of the Tribe. Such expense shall not constitute an Operating
Expense or other expense of the Enterprise. Notwithstanding the foregoing, if
such additional land is used by the Enterprise, the Tribe may charge rent so
long as it is reasonable and fair based on current market prices.

        4.9    Pre-Opening.

        4.9.1    Pre-Opening Budget. Four (4) months prior to the scheduled
Commencement Date, Manager shall commence implementation of a pre-opening
program which shall include all activities necessary to financially and
operationally prepare the Facility for opening. To implement the pre-opening
program, Manager shall prepare a comprehensive pre-opening budget which shall be
submitted to the Business Board for its approval no later than five (5) months
prior to the scheduled Commencement Date ("Pre-Opening Budget"). The Pre-Opening
Budget shall set forth expenses which Manager anticipates to be necessary or
desirable in order to prepare the Facility for the Commencement Date, including,
without limitation, cash for disbursements, Furnishings and Equipment and
Operating Supplies, hiring, training, relocation and temporary lodging of
employees, advertising and promotion, office overhead and office space (whether
on or off the Property) and travel and business entertainment (including opening
celebrations and ceremonies) ("Pre-Opening Expenses"). Such Pre-Opening Expenses
shall be funded through the Financing Agreements.

        4.9.2    Staffing Plan. Manager shall have the responsibility and
authority to prepare the Staffing Plan and to direct the selection, retention
and training of all employees performing services in connection with the
management, operation and maintenance of the Enterprise on and after the
Completion Date. No later than one hundred and eighty (180) days prior to the
anticipated Completion Date of the Project (or any portion thereof which may be
open to the public for business), Manager will have the responsibility to submit
to the Business Board, for its approval, a detailed Staffing Plan for all
personnel necessary to operate the Enterprise (or portion thereof) in the manner
contemplated by this Agreement, which Staffing Plan shall include, without
limitation, organizational charts, a job classification system with job
descriptions, salary levels and wage scales (the "Staffing Plan").

        4.9.3    Reasonable Estimate Only. The Tribe recognizes that the
Pre-Opening Budget will be prepared well in advance of the Commencement Date and
is intended only to be a reasonable estimate, subject to variation due to a
number of factors, some of which will be outside of Manager's control (e.g. the
time of completion, inflationary factors and varying conditions for the goods
and services required). The Tribe agrees that the Pre-Opening Budget may be
modified from time to time, subject to approval of the Business Board in
accordance with the procedure established by Section 4.11.3 of this Agreement
for adjustments to the Annual Business Plan, Annual Operating Budget and Annual
Capital Budget.

        4.10    Operating Capital. The operating capital for the Enterprise
shall be provided by the Tribe from the proceeds of the Financing.

19

--------------------------------------------------------------------------------

        4.11    Annual Business Plan, Annual Operating Budget and Annual Capital
Budget.

        4.11.1    Submission. Manager shall, prior to the scheduled Commencement
Date, submit to the Business Board, for its approval, a proposed Annual Business
Plan, Annual Operating Budget and Annual Capital Budget for the remainder of the
current Fiscal Year. Thereafter, Manager shall, not less than sixty (60) days
prior to the commencement of each full or partial Fiscal Year, submit to the
Business Board, for its approval, a proposed Annual Business Plan, Annual
Operating Budget and Annual Capital Budget for the ensuing full or partial
Fiscal Year, as the case may be. The Annual Business Plan, Annual Operating
Budget and Annual Capital Budget shall include a projected income statement,
balance sheet and projection of cash flow for the Enterprise, with detailed
justifications explaining the assumptions used therein and included with the
Annual Business Plan, Annual Operating Budget and Annual Capital Budget shall be
a schedule of repairs and maintenance (other than Capital Replacements), a
business and marketing plan for the Fiscal Year and the Minimum Balance which
must remain in the Enterprise Bank Accounts and the House Bank as of the end of
each month during the Fiscal Year to assure sufficient monies for working
capital purposes, the House Bank and other expenditures authorized under the
Annual Business Plan, Annual Operating Budget and Annual Capital Budget.

        4.11.2    Content. The Annual Business Plan, Annual Operating Budget and
Annual Capital Budget for the Enterprise will be comprised of the following:

(a)a statement of the estimated income and expenses for the coming Fiscal Year,
including estimates as to Gross Revenues and Operating Expenses for such Fiscal
Year, such operating budget to reflect the estimated results of the operation
during each month of the subject Fiscal Year;

(b)either as part of the statement of the estimated income and expenses referred
to in the preceding clause (a), or separately, budgets (and timetables and
requirements of Manager) for:

(i)repairs and maintenance;

(ii)Capital Replacements as described further in Section 4.13 below;

(iii)Furnishings and Equipment;

(iv)advertising and business promotion programs for the Enterprise;

(v)the estimated cost of Promotional Allowances; and



(c)a business and marketing plan for the subject Fiscal Year.

        4.11.3    Review and Approval. The Business Board's review and approval
of the Annual Business Plan, Annual Operating Budget and Annual Capital Budget
shall proceed with all deliberate speed and shall not be unreasonably withheld
or delayed. The Business Board shall review the Annual Business Plan, Annual
Operating Budget and Annual Capital Budget on a line-by-line basis. To be
effective, any notice which disapproves a proposed Annual Business Plan, Annual
Operating Budget and Annual Capital Budget must contain specific objections in
reasonable detail to individual line items.

        4.11.4    Disputed Budget Items. If the proposed Annual Business Plan,
Annual Operating Budget and Annual Capital Budget contain disputed budget
item(s), the Tribal Representatives on the Business Board and the Manager agree
to cooperate with each other in good faith to resolve the disputed or
objectionable proposed item(s). In the event the Business Board and the Manager
are not able to reach mutual agreement concerning any disputed or objectionable
item(s) within a period of fifteen (15) days after written notice of objection,
the matter shall be presented to the Tribal Council for resolution. If the
Business Board and the Manager are unable to resolve the

20

--------------------------------------------------------------------------------




disputed or objectionable item(s) prior to the commencement of the applicable
fiscal year, the undisputed portions of the proposed Annual Business Plan,
Annual Operating Budget and Annual Capital Budget shall be deemed to be adopted
and approved and the corresponding line item(s) contained in the Annual Business
Plan, Annual Operating Budget and Annual Capital Budget for the preceding fiscal
year shall be adjusted as set forth herein and shall be substituted in lieu of
the disputed item(s) in the proposed Annual Business Plan, Annual Operating
Budget and Annual Capital Budget. Those line items which are in dispute shall be
determined by increasing the preceding fiscal year's actual expense for the
corresponding line items by an amount determined by Manager which does not
exceed the Consumer Price Index for All Urban Consumers published by the Bureau
of Labor Statistics of the United States Department of Labor, U.S. City Average,
all items (1982-1984 = 100) for the Fiscal Year prior to the Fiscal Year with
respect to which the adjustment to the line item(s) is being calculated or any
successor or replacement index thereto. The resulting Annual Business Plan,
Annual Operating Budget and Annual Capital Budget obtained in accordance with
the preceding sentence shall be deemed to be the Annual Business Plan, Annual
Operating Budget and Annual Capital Budget in effect until such time as Manager
and the Business Board have resolved the items.

        4.12    Adjustments to Annual Business Plan, Annual Operating Budget and
Annual Capital Budget. Manager may, after notice to and approval by the Business
Board, revise the Annual Business Plan, Annual Operating Budget and Annual
Capital Budget from time to time, as necessary, to reflect any unpredicted
significant changes, variables or events or to include significant, additional,
unanticipated items of expense. Manager may, after notice to the Business Board,
reallocate part or all of the amount budgeted with respect to any line item to
another line item and to make such other modifications to the Annual Business
Plan, Annual Operating Budget and Annual Capital Budget as Manager deems
necessary, provided that the total adjustments to the Annual Business Plan,
Annual Operating Budget and Annual Capital Budget shall not exceed one hundred
ten percent (110%) of the aggregate approved Annual Business Plan, Annual
Operating Budget and Annual Capital Budget without approval of the Business
Board. Manager shall submit a revision of the Annual Business Plan, Annual
Operating Budget and Annual Capital Budget to the Business Board for review on a
quarterly basis. In addition, in the event actual Gross Revenues for any period
are greater than those provided for in the Annual Business Plan, Annual
Operating Budget and Annual Capital Budget, the amounts approved in the Annual
Business Plan, Annual Operating Budget and Annual Capital Budget for all
variable costs, including but not limited to, guest services, food and beverage,
telephone, utilities, marketing and the repair and maintenance of the Facility
for any month shall be automatically deemed to be increased to an amount that
bears the same relationship (ratio) to the amounts budgeted for such items as
actual Gross Revenue for such month bears to the projected Gross Revenue for
such month. The Tribe acknowledges that the Annual Business Plan, Annual
Operating Budget and Annual Capital Budget are intended only to be a reasonable
estimate of the Enterprise's revenues and expenses for the ensuing Fiscal Year.
Manager shall not be deemed to have made any guarantee concerning projected
results contained in the Annual Business Plan, Annual Operating Budget and
Annual Capital Budget.

        4.12.1    Capital Budget. In addition to the provisions set forth above,
the Capital Budget shall describe the present value, estimated useful life and
estimated replacement costs for the ensuing full or partial year, as the case
may be, for the physical plant, furnishings, equipment, and ordinary capital
replacement items, all of which are defined to be any items, the cost of which
is capitalized and depreciated, rather than expensed, using GAAP ("Capital
Replacements") as shall be required to operate the Enterprise in accordance with
sound business practices.

21

--------------------------------------------------------------------------------



        4.12.2    Depreciation and Amortization. Gaming Equipment and
Furnishings shall be depreciated, using the straight-line depreciation method,
over a seven (7) year life. The remainder of the Facility shall be depreciated
using the straight-line depreciation method over a thirty-eight (38) year life.
The costs associated with the Financing shall be amortized equally over the
initial term of the Financing.

        4.13    Capital Replacements. The Tribe shall effect and expend such
amounts for any Capital Replacements as shall be required, in the course of the
operation of the Enterprise, to maintain, at a minimum, the Enterprise in
compliance with any Legal Requirements and to comply with Manager's recommended
programs for renovation, modernization and improvement intended to keep the
Enterprise competitive in its market, to maintain industry standards; or to
correct any condition of an emergency nature, including, without limitation,
maintenance, replacements or repairs which are required to be effected by the
Tribe, which in Manager's sole discretion requires immediate action to preserve
and protect the Facility, assure its continued operation, and/or protect the
comfort, health, safety and/or welfare of the Facility's guests or employees (an
"Emergency Condition"); provided, however, that the Tribe shall be under no
obligation to fund Capital Replacements in aggregate amount greater than its
periodic required contributions to the Capital Replacement Reserve described in
Section 4.14. Manager is authorized to take all steps and to make all
expenditures from the Disbursement Account, described at Section 4.20.4 (in the
case of non-capitalized repairs and maintenance), or Capital Replacement
Reserve, described at Section 4.14, (in the case of expenditures for Capital
Replacements) as it deems necessary to repair and correct any Emergency
Condition, regardless whether such provisions have been made in the Capital
Budget or the Operating Budget and Annual Plan for any such expenditures; or the
cost thereof may be advanced by Manager and reimbursed from future revenues.
Design and installation of Capital Replacements shall be effected in a time
period and subject to such conditions as the Business Board may establish to
minimize interference with or disruption of ongoing operations.

        4.14    Capital Replacement Reserve. The Tribe retains complete
ownership of the Facility. Manager shall establish a Capital Replacement Reserve
on behalf of the Tribe on the books of account of the Enterprise, and the
periodic contributions of cash required by Section 4.15 shall be deposited by
the Manager into an account (the "Capital Replacement Reserve") established in
the Tribe's name at a bank designated by the Business Board in accordance with
Section 4.20.1 of this Agreement. All amounts in the Capital Replacement Reserve
shall be invested in Permitted Investments in accordance with Section 4.20.6 to
the extent that availability of funds, when required, is not thereby impaired.
Interest earned on amounts deposited in the Capital Replacement Reserve shall be
credited to the Capital Replacement Reserve and shall be available for payment
of expenditures for Capital Replacements to the Facility. Manager shall draw on
the Capital Replacement Reserve for Capital Replacements to purchase those items
included in the Capital Budget approved by the Business Board or such emergency
additions, repairs or replacements as shall be required to correct an Emergency
Condition or to comply with operating standards.

        4.15    Periodic Contributions to Capital Replacement Reserve. In
accordance with Section 6.3 of this Agreement, Manager shall make monthly
deposits on behalf of the Tribe from funds otherwise due and payable to the
Tribe after the calculation of the Management Fee into the Capital Replacement
Reserve in amounts equivalent to an annual rate of two percent (2%) of Gross
Revenues. The cash amounts required to be so deposited shall be calculated and
deposited into the Capital Replacement Reserve, in arrears, no later than the
fifteenth (15th) day of the month immediately following the month with respect
to which a deposit is made. If any adjustment of Gross Revenues is made as a
result of an audit or for other accounting reasons, a corresponding adjustment
in the Capital Replacement Reserve deposit shall be made. In addition, proceeds
from the sale of capital items no longer needed for the operation of the
Enterprise, and the proceeds of any insurance received in reimbursement for any
items previously paid for from the Capital Replacement Reserve, may be

22

--------------------------------------------------------------------------------


deposited into the Capital Replacement Reserve upon receipt as determined by the
Business Board, but in any event any such deposit shall reduce the amount
otherwise required by like amount.

        4.16    Use and Allocation of Capital Replacement Reserve. Any
expenditures for Capital Replacements which have been budgeted and previously
approved may be paid from the Capital Replacement Reserve without further
approval from the Tribe. Any amounts remaining in the Capital Replacement
Reserve at the close of any year shall be carried forward and retained in the
Capital Replacement Reserve until fully used. If amounts in the Capital
Replacement Reserve at the end of any year plus the anticipated contributions to
the Capital Replacement Reserve for the next ensuing year are not sufficient to
pay for Capital Replacements authorized by the Capital Budget for such ensuing
year, then additional funds, in the amount of the projected deficiency, may be
advanced by the Manager and reimbursed by the Enterprise from future revenues.

        4.17    Contracting Preference. In entering into contracts for the
supply of goods and services for the Enterprise, Manager shall, to the extent
permitted by applicable law, give preference to Qualified members of the Tribe,
their spouses and children, and Qualified business entities certified by the
Tribe to be controlled by members of the Tribe. Manager shall to the extent
commercially practicable provide written notice to the Tribe in advance of all
such contracting, subcontracting and construction opportunities. Manager shall
notify the Business Board of any contract awarded to a member of the Tribe.

        4.18    Internal Control Systems. Manager shall install systems for
monitoring of all funds (the "Internal Control Systems"), which systems shall
comply with all Legal Requirements, and shall be submitted to the Business Board
and the Tribal Gaming Agency for approval in advance of implementation. The
Tribe shall retain the right to review all Internal Control Systems and any
changes instituted to the Internal Control Systems of the Enterprise. The Tribe
shall have the exclusive right to select and retain an auditor to review the
adequacy of the Internal Control Systems prior to the Commencement Date, and to
review the books of account of the Enterprise from time to time. The cost of
such review prior to the Commencement Date shall be a Pre-Opening Expense, and
after the Commencement Date the costs for the auditor shall be an Operating
Expense. Any significant changes in such systems after the Commencement Date
also shall be subject to review and approval by the Business Board. The Business
Board and Manager shall have the right and duty to maintain and police the
Internal Control Systems in order to prevent any loss of proceeds from the
Enterprise. The Tribal Gaming Agency shall have the right to inspect and oversee
the Internal Control System at all times. Manager shall install a closed circuit
television system to be used for monitoring the cash handling activities of the
Enterprise sufficient to meet all Legal Requirements.

        4.19    Surveillance System. A surveillance system (including, without
limitation, closed-circuit television) for monitoring the activities of the
customers, employees, supervisors and management personnel, as well as the
tracking of the movement of all funds into, within and out of the Enterprise,
shall be maintained, at the election of the Business Board, by the Manager or
the Tribal Gaming Agency.

        4.20    Banking and Bank Accounts.

        4.20.1    Enterprise Bank Accounts. The Business Board shall select, and
the Tribal Council shall approve, a bank or banks for the deposit and
maintenance of funds and shall establish in such bank or banks accounts as
Manager deems appropriate and necessary in the course of business and as
consistent with this Agreement ("Enterprise Bank Accounts"). Establishment of
any Enterprise Bank Account shall be subject to the approval of the Business
Board. The sum of money agreed to by the Business Board to be maintained in the
Enterprise Bank Account(s) to serve as working capital for Enterprise
operations, shall include all sums needed for the House Bank, and all sums
needed to accrue for payment of expenses not paid on a monthly basis (the
"Minimum Balance"). The Tribe will execute Irrevocable Banking Instructions with
regard to each Enterprise Bank

23

--------------------------------------------------------------------------------

Account to be in effect during the Term of this Agreement in form and substance
satisfactory to the Tribe, the Business Board and the Manager.

        4.20.2    No Cash Disbursements. Manager shall not make any cash
disbursements from the Enterprise Bank Accounts except for the payment of cash
prizes; and except for such cash disbursements, any and all payments or
disbursements by the Manager shall be made by check or wire transfer drawn
against an Enterprise Bank Account.

        4.20.3    Daily Deposits to Depository Account. Manager shall establish
for the benefit of the Tribe in the Enterprise's name a Depository Account.
Manager shall collect all gross revenues and other proceeds connected with or
arising from the operation of the Enterprise, the sale of all products, food and
beverage, and all other activities of the Enterprise and deposit the related
cash daily into the Depository Account at least once during each twenty-four
(24) hour period. All money received by the Enterprise on each day that it is
open must be counted at the close of operations for that day or at least once
during each twenty-four (24) hour period. Manager agrees to obtain a bonded
transportation service to effect the safe transportation of the daily receipts
to the bank, which expense shall constitute an Operating Expense.

        4.20.4    Disbursement Account. Manager shall establish for the benefit
of the Tribe in the Enterprise's name a Disbursement Account. Manager shall,
consistent with and pursuant to the approved Annual Business Plan and Annual
Operating Budget, have responsibility and authority for making all payments for
Operating Expenses, debt service, management fees, fees paid to the Developer
pursuant to the Development Services Agreement, and disbursements to the Tribe
from the Disbursement Account.

        4.20.5    Transfers Between Accounts. Manager has the authority to
transfer funds from and between the Enterprise Bank Accounts to the Disbursement
Account in order to pay Operating Expenses and to pay debt service pursuant to
the Development Services Agreement, to invest funds in Permitted Investments and
to pay the Management Fees payable to Manager and distributions to the Tribe
pursuant to this Agreement.

        4.20.6    Investment of Funds. The Manager may invest and reinvest all
money held in the Enterprise Bank Accounts in such Permitted Investments as the
Manager may from time to time direct pursuant to written instructions. Such
Permitted Investments shall be registered in the name of the Enterprise and held
by or under the control of the Enterprise. Such investments and reinvestments
shall be made giving full consideration for the time at which funds are required
to be available under this Agreement. The Manager shall, in such order of
priority as the Manager may from time to time direct, sell such investments as
and when required to make any payment from the Disbursement Account. Any income
received on such investments shall be credited to the Disbursement Account.

        4.21    Insurance. Manager, on behalf of the Tribe, shall arrange for,
obtain and maintain, or cause its agents to maintain, with responsible insurance
carriers licensed to do business in the State of California, insurance
(including coverage of public liability and property loss or damage)
satisfactory to Manager and the Business Board covering the Facility and the
operations of the Enterprise, naming the Tribe, the Enterprise, Manager, and
Manager's Affiliates as insured parties.

        4.22    Accounting and Books of Account.

        4.22.1    Statements. Manager shall prepare and provide to the Tribe on
a monthly, quarterly, and annual basis, operating statements. The operating
statements shall comply with all Legal Requirements and shall include an income
statement, statement of cash flows, and balance sheet for the Enterprise. Such
statements shall include the Annual Business Plan, Annual Operating Budget and
Annual Capital Budget projections as comparative statements, and which, after
the first full year of operation, will include comparative statements from the
comparable period for the

24

--------------------------------------------------------------------------------

prior year of all revenues, and all other amounts collected and received, and
all deductions and disbursements made therefrom in connection with the
Enterprise. Such statements shall be prepared in accordance with GAAP,
consistently applied. The Tribe will also promptly provide to Manager such other
information concerning the business, property or financial condition of the
Enterprise as Manager may reasonably request.

        4.22.2    Books of Account. Manager shall maintain full and accurate
books of account at an office in the Facility and at such other location as may
be determined by Manager. The Tribe shall have access to the daily operations of
the Enterprise and shall have the unlimited right to inspect, examine, and copy
all such books and supporting business records. Such rights may be exercised
through the Business Board or through an agent, employee, attorney, or
independent accountant acting on behalf of the Tribe.

        4.22.3    Accounting Standards. Manager shall maintain the books and
records reflecting the operations of the Enterprise in accordance with the
accounting practices of Manager in conformity with GAAP consistently applied and
shall adopt and follow the fiscal accounting periods utilized by Manager in its
normal course of business (i.e., a month, quarter and year prepared in
accordance with the Enterprise Fiscal Year). The accounting systems and
procedures shall comply with Legal Requirements and, at a minimum:

(a)include an adequate system of internal accounting controls;

(b)permit the preparation of financial statements in accordance with GAAP;

(c)be susceptible to audit;

(d)permit the calculation and payment of the Management Fee described in
Section 6.6;

(e)permit the calculation of annual fees due for Class II Gaming pursuant to 25
C.F.R. § 514.1 of the NIGC regulations; and

(f)provide for the allocation of operating expenses or overhead expenses among
the Tribe, the Enterprise, and any other user of shared facilities and services.

        4.22.4    Annual Audit. A nationally recognized certified public
accounting firm with demonstrated experience and expertise in the gaming
industry selected and approved by Tribe, shall perform an annual audit of the
books and records of the Enterprise and of all contracts for supplies, services
or concessions reflecting Operating Expenses. Such audits shall be provided by
the Tribe to all applicable federal and state agencies, as required by law, and
may be used by Manager for reporting purposes under federal and state securities
laws, if required. The costs actually incurred in good faith of such audits
shall be an Operating Expense.

        4.23    Retail Shops and Concessions. With respect to the operation of
the shops and concessions located within the Enterprise, the Business Board
shall approve in advance in writing the specific type or types of shops or
concessions proposed by Manager to be authorized for inclusion in the
Enterprise.

        4.24    Entertainment Approvals. In the event that Manager shall
determine to provide entertainment and/or sporting events to the public at the
Enterprise, the type of entertainment will be subject to approval by the
Business Board.

5.    Liens.

        5.1    Representation and Warranty. Subject to the exceptions
hereinafter stated in Section 5.2, the Tribe specifically warrants and
represents to Manager that during the term of this Agreement the Tribe shall not
act in any way whatsoever, either directly or indirectly, to cause or suffer any
person or entity to become an encumbrancer or lienholder of the Enterprise,
other than Manager or Lender, or to allow any person or entity to obtain any
interest in this Agreement without the prior written consent of

25

--------------------------------------------------------------------------------


Manager, and, where applicable, consent from the BIA or NIGC. Manager
specifically warrants and represents to the Tribe that during the term of this
Agreement Manager shall not act in any way, directly or indirectly, to cause any
person or entity to become an encumbrancer or lienholder of the Enterprise, or
to obtain any interest in this Agreement without the prior written consent of
the Tribe, and, where applicable, the BIA or NIGC. The Tribe and Manager (to the
extent within the Manager's control) shall keep the Enterprise free and clear of
all enforceable mechanics' and other enforceable liens resulting from the
construction of the Facility and all other enforceable liens which may attach to
the Enterprise, which shall at all times remain the property of the United
States in trust for the Tribe. If any such lien is claimed or filed, it shall be
the duty of the Tribe to discharge the lien within thirty (30) days after having
been given written notice of such claim, either by payment to the claimant, by
the posting of a bond and the payment into the court of the amount necessary to
relieve and discharge the Enterprise from such claim, or in any other manner
which will result in the discharge or stay of such claim, and Manager is
authorized to act in behalf of the Tribe to discharge any liens.

        5.2    Exceptions. The Tribe shall have the right to grant security
interests in Enterprise revenues subordinated to the interests of the Manager,
as well as first priority security interests in any Enterprise assets but only
if such security interests are granted to secure loans made to and for the
benefit of the Enterprise, and Manager has been offered a prior opportunity to
make such loans on similar financial terms.

6.    Management Fee, Reimbursements, Disbursements, and Other Payments by
Manager.

        6.1    Disbursements. As and when received by the Enterprise, Gross
Revenues shall be deposited in the Depository Account created pursuant to
Section 4.20.3 of this Agreement. There shall, in turn, be disbursed as directed
by Manager, on no less frequently than a monthly basis, for and on behalf of the
Tribe, funds from the Enterprise Bank Account(s) to pay, to the extent
available, Operating Expenses and required deposits into the Capital Replacement
Reserve for Capital Replacements. The Manager shall be responsible for assuring
that the bills and expenses of the Enterprise are paid out of Gross Revenues or
the proceeds of the Financing. Subject to the reasonable approval of the
Business Board, Manager will reserve funds in the Enterprise in amounts equal to
the Minimum Balance, and Manager may increase the Minimum Balance, at any time
during the first year following the Commencement Date to reflect unanticipated
working capital needs revealed by actual Enterprise operations. Additionally,
Manager may, at its sole and absolute discretion, advance any monies needed to
cover any operating cash shortfall and shall be allowed to be reimbursed same in
accordance with Section 9.12.

        6.2    Adjustment to Bank Account. After the disbursements pursuant to
Section 6.1, and establishment of any additional reserves for future
disbursements as Manager deems necessary and as are approved by the Business
Board, taking into account anticipated cash flow and Operating Expenses of the
Enterprise, any excess funds remaining in the Enterprise Bank Account(s) over
the Minimum Balance, the Capital Replacement Reserve, and such additional
reserves approved by the Business Board, shall be disbursed monthly in
accordance with Section 6.3.

        6.3    Payment of Fees and Tribe Disbursement. Within fifteen (15) days
after the end of each calendar month of operations, Manager shall calculate
Gross Revenues, Operating Expenses, and Total Net Revenues (Net Revenues Gaming
and Net Revenues Other) of the Enterprise for the previous month's operations
and the year's operations to date. Such Total Net Revenues, less any amount
reasonably needed to maintain a Cash Contingency Reserve Fund as previously
agreed upon by the Business Board, shall be disbursed from the Enterprise Bank
Account(s) to the extent available to pay the scheduled items to the extent due
and payable and earned in the following order of priority:

(a)the Minimum Monthly Payment described in Section 6.4.1;

26

--------------------------------------------------------------------------------

(b)current principal and any other payments due pursuant to the Financing
Agreements and if payments are due quarterly, a reserve equal to one-third (1/3)
of the scheduled quarterly payment shall be deposited in a designated Enterprise
Bank Account for such payment, and may be invested in accordance with
Section 4.20.6;

(c)recoupment payments to Manager for funds advanced to the Tribe for Minimum
Monthly Payments made for any prior period, and reimbursement of other amounts
advanced by the Manager or Developer pursuant to this Agreement or the
Development Services Agreement;

(d)Capital Replacement Reserve contributions as described in Section 4.15; and

(e)Management Fees for the current period or any prior period.

All remaining Total Net Revenues (the "Monthly Distribution Payment") and cash
from any prior period shall be distributed to the Tribe at the same time the
Management Fee is paid. The priority of payments from available funds which is
described in this Section 6.3 does not control the calculation of the amount of
each of these obligations. The calculation of the amounts of these obligations
shall be as otherwise provided by this Agreement. The Manager and the Tribe
agree that they will disburse all Total Net Revenues and pay all Operating
Expenses in accordance with the terms of this Section 6.3.

        6.4    Monthly Payments.

        6.4.1    Minimum Monthly Payment. The Manager shall disburse from the
Enterprise Bank Account(s) to the Tribe ONE HUNDRED THOUSAND DOLLARS
($100,000.00) per month (the "Minimum Monthly Payment"), beginning on the
Commencement Date and continuing for the remainder of the Term. The Minimum
Monthly Payment shall be payable to the Tribe in arrears on the fifteenth (15th)
day of each calendar month following the month in which the Commencement Date
occurs, which payment shall have priority as stated in Section 6.3. If the
Commencement Date is a date other than the first day of a calendar month, the
first payment will be prorated from the Commencement Date to the end of the
month. Minimum Monthly Payments shall be charged against the Tribe's
distribution of Total Net Revenues for each month provided, however, where the
Total Net Revenues in a given month are less than ONE HUNDRED THOUSAND DOLLARS
($100,000.00), Manager shall pay the funds necessary to compensate for the
deficiency from its own funds on a noncumulative and nonrecoverable basis.
Minimum Monthly Payments shall be made for any month during which Gaming is
conducted, including those months when Gaming is conducted for only a part of a
month. No Minimum Monthly Payment shall be owed for any full month during which
Gaming is suspended or terminated at the Facility pursuant to Section 4.4, and
the obligation to make Minimum Monthly Payments shall cease upon termination of
this Agreement. Except as provided in the preceding sentence of this
Section 6.4.1, Manager's obligation to pay the Tribe the Minimum Monthly Payment
is unconditional, and shall not be affected by the actual level of funds
generated by the Enterprise.

        6.5    Payment of Total Net Revenues. The Total Net Revenues paid to the
Tribe pursuant to this Section 6 shall be payable to a Tribal bank account
specified by the Tribal Council in a notice to Manager pursuant to Section 9.2.

        6.6    Management Fee. Subject to the provisions of Section 6.3, on or
before the fifteenth (15th) day of each month beginning in the first calendar
month after the Commencement Date and ending on the seventh (7th) anniversary of
the Commencement Date, Manager is authorized by the Tribe to pay itself from the
Enterprise Bank Account(s) for seven (7) years a fee equal to twenty-four
percent (24%) of Net Revenues (Gaming) and twenty-four percent (24%) of Net
Revenues (Other). Unless otherwise agreed to by the parties in writing, any
remaining Management Fee due to the Manager at the end of the Term shall be paid
to Manager by the Tribe within twenty-one (21) days of the end of the Term.

27

--------------------------------------------------------------------------------


        6.7    Annual Statement and Adjustment of Management Fee. Within ninety
(90) days following the end of the Fiscal Year in which the Commencement Date
occurs and thereafter following the end of each Fiscal Year (or portion thereof)
until the date all Management Fees are paid, the Tribe shall provide to Manager
operating statements derived from audited financial statements (the "Year End
Operating Statements") for the preceding Fiscal Year, which after a full year of
operation will include comparative statements, which set forth among other
things, Gross Gaming Revenue, Gross Revenues, Operating Expenses, Net Revenues
(gaming), Net Revenues (other), Total Net Revenues, Cash Flow from Operations
and the amount of the Management Fee paid or payable to Manager pursuant to
Section 6.6. Such statements shall be prepared in accordance with GAAP,
consistently applied and shall be certified as true and complete by nationally
recognized independent auditors with demonstrated experience and expertise in
the gaming industry selected by the Tribe after consultation with Manager.
Manager shall have the right to audit these Year End Operating Statements by
examination of all or any part of the books and records of the Enterprise as
Manager, in its sole discretion, may require. To the extent that the Year End
Operating Statements on Manager's audit determines that the Management Fees paid
during the preceding Fiscal Year require adjustment in order to accurately
reflect the amount due as provided by Section 6.6 of this Agreement, that
adjustment shall be made within fifteen (15) days of notification by Manager to
the Tribe.

        6.8    Manager's Compensation Cap. Notwithstanding any other provision
in this Agreement to the contrary, pursuant to 25 C.F.R. § 531.1(i), all Gaming
related fees and compensation received by Manager pursuant to this Agreement
will not in the aggregate equal more than thirty percent (30%) (the "Cap") of
the Net Revenues (gaming) per annum. The parties acknowledge that all non-Gaming
fees and compensation, including, but not limited to payments made to Manager
for advances, are not included in or subject to the Cap.

7.    Trade Names, Trade Marks and Service Marks.

        7.1    Enterprise Name. The Enterprise shall be operated under a
business name which readily identifies the Enterprise to the public along with a
reference to the Tribe or such other name as the parties may agree (the
"Enterprise Name").

        7.2    Marks. Prior to the Commencement Date and from time to time
during the Term hereof, Manager agrees to erect and install, in accordance with
local codes and regulations, all signs Manager deems necessary in, on or about
the Facility, including, but not limited to, signs bearing the Enterprise Name.
The costs of purchasing, leasing, transporting, constructing, maintaining and
installing the required signs and systems shall be part of the Pre-Opening
Expenses or Operating Expenses as appropriate.

        7.2.1    Tribe's Marks. The Manager agrees to recognize the exclusive
right of ownership of the Tribe to all of the Tribe's service marks, trademarks,
copyrights, trade names, patents or other similar rights or registrations, now
or hereafter held or applied for in connection therewith; these marks shall
include all marks which are unique to and developed for the Gaming Facility
(collectively, the "Tribe's Marks"). The Manager hereby disclaims any right or
interest therein, regardless of any legal protection afforded thereto. The
Manager acknowledges that all of the Tribe's Marks might not be used in
connection with the Gaming Enterprise, and the Tribe shall have sole discretion
to determine which Tribe's Marks shall be so used. The Manager shall not use the
Tribe's name, or any variation thereof, directly or indirectly, in connection
with (a) a private placement or public sale of securities or other comparable
means of financing or (b) press releases and other public communications,
without the prior written approval of the Tribe.

        The Tribe and Manager hereby agree that in the event the Tribe and/or
Manager is (are) the subject of any litigation or action brought by any party
seeking to restrain the use, for or with respect to the Gaming Enterprise, by
the Tribe and/or Manager of any Tribe's Mark used by Manager for or in
connection with the Gaming Enterprise, any such litigation or action shall be

28

--------------------------------------------------------------------------------




defended entirely at the expense of the Tribe, notwithstanding that the Tribe
may not be named as a party thereto. In the event the Tribe desires to bring
suit against any user of any Tribe's Mark, seeking to restrain such user from
using any Tribe's Mark, then such suit shall be brought only with the consent of
the Tribe and at the expense of the Tribe notwithstanding that such user may be
a prior or subsequent user. In all cases the conduct of any suit whether brought
by the Tribe and/or Manager or instituted against the Tribe and/or Manager shall
be under the absolute control of the Tribe notwithstanding that the Tribe may
not be a party to such suit. The Manager, at its sole cost, shall have the right
to engage its own legal counsel and the Manager's own counsel shall have the
right to non-controlling participation in any such litigation. The Manager shall
have the right at any time during the course of such litigation to withdraw from
participation therein.

        7.2.2    Manager's Marks.

        The Tribe agrees to recognize the exclusive right of ownership of
Manager to all Manager's service marks, trademarks, copyrights, trade names,
patents or other similar rights or registrations now or hereafter held or
applied for in connection therewith, including, but not limited to, any and all
use of the word "Station" in any way associated with gaming, resorts, or hotels,
or any and all enterprises, services or products relating thereto (collectively,
the "Manager's Marks"). The Tribe hereby disclaims any right or interest
therein, regardless of any legal protection afforded thereto. The Tribe
acknowledges that all of Manager's Marks might not be used in connection with
the Enterprise, and Manager, with the prior written consent of the Tribe, shall
have sole discretion to determine which Manager's Marks shall be so used. The
Tribe covenants that in the event of termination, cancellation or expiration of
this Agreement, whether as a result of a default by Manager or otherwise, the
Tribe shall not hold itself out as, or continue operation of the Enterprise as
Manager's casino nor will it utilize any of Manager's Marks or any variant
thereof in the operation of its Facility. The Tribe agrees that Manager or its
respective representative may, at any time thereafter, enter the Facility for
the sole purpose of removing all signs, furnishings, printed material, emblems,
slogans or other distinguishing characteristics which are now or hereafter may
be connected or identified with Manager or which carry any Manager's Mark and
shall leave the premises in suitable condition. Without limiting the foregoing,
the Tribe shall not use the name "Station", or any variation thereof, directly
or indirectly, in connection with (a) a private placement or public sale of
securities or other comparable means of financing or (b) press releases and
other public communications, without the prior approval of Manager.

        The Tribe and Manager hereby agree that in the event the Tribe and/or
Manager is (are) the subject of any litigation or action brought by any party
seeking to restrain the use, for or with respect to the Enterprise, by the Tribe
and/or Manager of any Manager's Mark used by Manager for or in connection with
the Enterprise, any such litigation or action shall be defended entirely at the
expense of Manager, notwithstanding that Manager may not be named as a party
thereto. In the event the Tribe desires to bring suit against any user of any
Manager's Mark, seeking to restrain such user from using any Manager's Mark,
then such suit shall be brought only with the consent of Manager and at the
expense of the Tribe notwithstanding that such user may be a prior or subsequent
user. In all cases the conduct of any suit whether brought by the Tribe and/or
Manager or instituted against the Tribe and/or Manager shall be under the
absolute control of Manager notwithstanding that Manager may not be a party to
such suit. The Tribe, at its sole cost, shall have the right to engage its own
legal counsel and the Tribe's own counsel shall have the right to
non-controlling participation in any such litigation. The Tribe shall have the
right at any time during the course of such litigation to withdraw from
participation therein. Manager hereby agrees to hold the Tribe harmless from and
to indemnify the Tribe against any judgments or awards of any court or
administrative agency of competent jurisdiction, whether such awards be in the
form of damages, costs or otherwise, which the Tribe is required to pay and/or
pays arising from the use of any Manager's Marks or names or similar rights or
registrations for or in connection with the Enterprise; provided, however, that
the Tribe cannot effect a settlement of such suit without the prior written
consent of Manager.

29

--------------------------------------------------------------------------------

8.    Taxes.

        8.1    State and Local Taxes. If the State of California or any local
government attempts to impose any tax including any possessory interest tax upon
any party to this Agreement with respect to the Enterprise, the Facility or the
Property, the Enterprise in the name of the appropriate party or parties in
interest, shall resist such attempt through legal action. This Section 8.1 shall
in no manner be construed to imply that any party to this Agreement or the
Enterprise is liable for any such tax.

        8.2    Tribal Taxes. The Tribe agrees that neither it nor any agent,
agency, affiliate or representative of the Tribe will impose any taxes, fees,
assessments or other charges of any nature whatsoever on payments of any debt
service to Manager or any of its Affiliates or to any lender furnishing
financing for the Facility or for the Enterprise, or on the Enterprise, the
Facility, the revenues therefrom or on the Management Fee as described in
Section 6.6 of this Agreement. The Tribe further agrees that neither it nor any
agent, agency, affiliate or representative will impose any taxes, fees,
assessments or other charges of any nature whatsoever on the salaries or
benefits, or dividends paid to, any of Manager's or its Affiliates'
stockholders, officers, directors, or employees, or any of the employees of the
Enterprise; or any provider of goods, materials or services to the Enterprise.
In accordance with Section 12, Manager retains the right to terminate this
Agreement and all accompanying agreements if it reasonably determines that any
statute, law, code or regulation of the Tribe renders operation of the
Enterprise, or any component thereof, uncompetitive. The Tribe agrees that,
although it has the power to do so, it recognizes the importance of remaining
competitive, and therefor it will not levy or assess any tax upon the sale of
goods or services by the Enterprise, including any goods or services supplied as
Promotional Allowances. Except as otherwise provided herein, if any taxes, fees
or assessments are levied by the Tribe, such taxes and assessments shall
constitute Operating Expenses of the Enterprise.

9.    General Provisions.

        9.1    Situs of the Contracts. This Agreement and any other related
agreements, as well as all contracts entered into between the Tribe and any
person or any entity providing services to the Enterprise, shall be deemed
entered into in Sacramento, California and shall be governed by and construed in
accordance with California law and, to the extent applicable, federal law.

        9.2    Notice. Any notice required to be given pursuant to this
Agreement shall be delivered to the appropriate party by Certified Mail Return
Receipt Requested, by facsimile or express mail, addressed as follows:

If to the Tribe:   Jessica Tavares, Chairperson
United Auburn Indian Community
661 Newcastle Road, Suite 1
Newcastle, California 95658
FAX 916/663-3727
Copies to:
 
Howard Dickstein, Esq.
Dickstein & Merin
2001 P Street, Suite 100
Sacramento, California 95814
FAX 916-447-8336
If to Manager:
 
Scott M Nielson, Esq.
Station Casinos, Inc.
2411 West Sahara Avenue
Las Vegas, Nevada 89102
FAX 702-221-6613

30

--------------------------------------------------------------------------------

or to such other different address(es) as Manager or the Tribe may specify in
writing using the notice procedure called for in this Section 9.2. Any such
notice shall be deemed given two (2) days following deposit in the United States
mail or upon actual delivery, whichever first occurs. The parties also designate
the persons above named as agents for receipt of service of process.

        9.3    Authority to Execute and Perform Agreement. The Tribe and Manager
represent and warrant to each other that they each have full power and authority
to execute this Agreement and to be bound by and perform the terms hereof. On
request, each party shall furnish the other evidence of such authority.

        9.4    Relationship. Manager and the Tribe shall not be construed as
joint venturers or partners of each other by reason of this Agreement and
neither shall have the power to bind or obligate the other except as set forth
in this Agreement.

        9.5    Manager's Contractual Authority. Manager is authorized to make,
enter into and perform in the name of and for the account of the Tribe, doing
business as the Enterprise, such contracts deemed necessary by Manager to
perform its obligations under this Agreement, provided such contracts comply
with the terms and conditions of this Agreement, including, but not limited to,
Section 4.2.4, and provided such contracts do not obligate the Enterprise to pay
sums not approved in the Annual Business Plan, Annual Operating Budget and
Annual Capital Budget.

        9.6    Further Actions. Tribe and Manager agree to execute all
contracts, agreements and documents and to take all actions necessary to comply
with the provisions of this Agreement and the intent hereof.

        9.7    Defense. Except for disputes between the Tribe and Manager, and
claims relating to the Tribe's status as a Tribe or the trust status of the
Property, Manager shall bring and/or defend and/or settle any claim or legal
action brought against Manager, the Enterprise or the Tribe, individually,
jointly or severally, or any Enterprise Employee, in connection with the
operation of the Enterprise. Subject to the Tribe's approval of legal counsel,
Manager shall retain and supervise legal counsel, accountants and such other
professionals, consultants and specialists as Manager deems appropriate to
defend any such claim or cause of action. All liabilities, costs and expenses,
including reasonable attorneys' fees and disbursements incurred in defending
and/or settling any such claim or legal action which are not covered by
insurance, shall be an Operating Expense, or, if incurred prior to the
Commencement Date, shall be a Pre-Opening Expense. Nothing contained herein is a
grant to Manager of the right to waive the Tribe's or the Enterprise's sovereign
immunity. That right is strictly reserved to the Tribe. Any settlement of a
third party claim or cause of action shall require approval of the Business
Board.

        9.8    Waivers. No failure or delay by Manager or the Tribe to insist
upon the strict performance of any covenant, agreement, term or condition of
this Agreement, or to exercise any right or remedy consequent upon the breach
thereof, shall constitute a waiver of any such breach or any subsequent breach
of such covenant, agreement, term or condition. No covenant, agreement, term, or
condition of this Agreement and no breach thereof shall be waived, altered or
modified except by written instrument. No waiver of any breach shall affect or
alter this Agreement, but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other then existing or subsequent breach thereof.

        9.9    Captions. The captions of each article, section and subsection
contained in this Agreement are for ease of reference only and shall not affect
the interpretational meaning of this Agreement.

        9.10    Severability. If any provision, or any portion of any provision,
of this Agreement is found to be invalid or unenforceable, such unenforceable
provision, or unenforceable portion of such provision, shall be deemed severed
from the remainder of this Agreement and shall not cause the invalidity or
unenforceability of the remainder of this Agreement. If any provision, or any
portion of any provision,

31

--------------------------------------------------------------------------------


of this Agreement is deemed invalid due to its scope or breadth, such provision
shall be deemed valid to the extent of the scope or breadth permitted by law.
If, however, any material part of a party's rights under this Agreement or any
related agreement or instrument executed by the parties shall be declared
invalid or unenforceable (specifically including Manager's right to receive its
fees or the Tribe's right to receive payments or advances from Manager) the
party whose rights have been declared invalid or unenforceable shall have the
option to terminate this Agreement upon thirty (30) days' written notice to the
other party, without liability on the part of the terminating party. A
termination pursuant to this Section shall be subject to the terms and
conditions of Section 12.4 (a) through (f).

        9.11    Interest. Except for the Minimum Monthly Payment to the Tribe,
any amount payable to Manager or the Tribe by the other which has not been paid
when due shall accrue interest at the same rate as set forth in the Financing
Agreements.

        9.12    Reimbursement. The performance by Manager of its
responsibilities under this Agreement are conditioned upon the Enterprise
generating sufficient funds to Manager on a timely basis to enable Manager to
perform its obligations hereunder. Nevertheless, Manager shall, according to the
terms of this Agreement or may, at its option if not so required, advance funds
or contribute property, on behalf of the Tribe, subject to the prior approval of
the Business Board, to satisfy obligations of the Tribe in connection with the
Facility and this Agreement subject to the limitations on development and
construction costs contained in this Agreement and the Development Services
Agreement. Manager shall keep appropriate records to document all reimbursable
expenses paid by Manager, which records shall be made available for inspection
by the Tribe or its agents upon request. The Tribe agrees to reimburse Manager
with interest from future Net Revenues for money paid or property contributed by
Manager to satisfy obligations of the Tribe in connection with the Enterprise
and this Agreement. Interest shall be calculated at the rate set forth in
Section 9.11 from the date Manager advances monies the Tribe was obligated to
remit or contributes property for the satisfaction of such obligation to the
date reimbursement is made. Manager's sole source of such reimbursement shall be
from undistributed and future Net Revenues.

        9.13    Financing Plan. In accordance with Section 9.1 of the
Development Services Agreement, the Tribe shall, prior to the Approval Date,
make available or otherwise cause to be established a development fund into
which shall be deposited all of the proceeds of the Financing Agreements. The
Tribe's total repayment obligation pursuant to this Agreement, the Development
Services Agreement, the Financing Agreements and any other agreements that
relate to development and construction costs shall not exceed the principal
amount of TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000.00) provided, however,
this maximum amount shall not limit the Tribe's obligation to pay to Manager all
fees under this Agreement that do not relate to development and construction
costs, including, but not limited to, the Management Fee.

        9.14    Travel and Out-of-Pocket Expenses. To the extent approved by the
Business Board, Manager shall be reimbursed for all travel and out-of-pocket
expenses reasonably incurred in the performance of this Agreement. Subject to
the Annual Business Plan, Annual Operating Budget and Annual Capital Budget, all
travel and out-of-pocket expenses of Enterprise Employees reasonably incurred in
the performance of their duties shall be an Operating Expense.

        9.15    Third Party Beneficiary. This Agreement is exclusively for the
benefit of the parties hereto and it may not be enforced by any party other than
the parties to this Agreement and shall not give rise to liability to any third
party other than the authorized successors and assigns of the parties hereto as
such are authorized by this Agreement; provided, however, that nothing herein
shall limit the rights of the Tribal Gaming Agency to enforce applicable
provisions of the Agreement.

        9.16    Brokerage. Manager and the Tribe represent and warrant to each
other that neither has sought the services of a broker, finder or agent in this
transaction, and neither has employed, nor authorized, any other person to act
in such capacity. Manager and the Tribe each hereby agrees to

32

--------------------------------------------------------------------------------


indemnify and hold the other harmless from and against any and all claims, loss,
liability, damage or expenses (including reasonable attorneys' fees) suffered or
incurred by the other party as a result of a claim brought by a person or entity
engaged or claiming to be engaged as a finder, broker or agent by the
indemnifying party.

        9.17    Survival of Covenants. Any covenant, term or provision of this
Agreement which, in order to be effective, must survive the termination of this
Agreement, shall survive any such termination.

        9.18    Estoppel Certificate. Manager and the Tribe agree to furnish to
the other party, from time to time upon request, an estoppel certificate in such
reasonable form as the requesting party may request stating whether there have
been any defaults under this Agreement known to the party furnishing the
estoppel certificate and such other information relating to the Enterprise as
may be reasonably requested.

        9.19    Periods of Time. Whenever any determination is to be made or
action is to be taken on a date specified in this Agreement, if such date shall
fall on a Saturday, Sunday or legal holiday under the laws of the Tribe or the
State of California, then in such event said date shall be extended to the next
day which is not a Saturday, Sunday or legal holiday.

        9.20    Preparation of Agreement. This Agreement shall not be construed
more strongly against either party regardless of who is responsible for its
preparation.

        9.21    Exhibits. All exhibits attached hereto are incorporated herein
by reference and made a part hereof as if fully rewritten or reproduced herein.

        9.22    Successors and Assigns. The benefits and obligations of this
Agreement shall inure to and be binding upon the parties hereto and their
respective successors and assigns. Manager shall have the right to assign its
rights under this Agreement to one or more of its Affiliates or its successor.
With the exception of assignment to an Affiliate of Manager, this Agreement may
not be assigned or its nongaming obligations subcontracted by Manager, without
approval by the Tribe, and the approval of the Chairman of the NIGC or his
authorized representative after a complete background investigation of the
proposed assignee. The Tribe shall, without the consent of Manager, have the
right to assign this Agreement and the assets of the Enterprise to the Tribe
unless (i) such assignment would require any material consent of any third party
or regulatory agency (until all necessary regulatory or other consents have been
obtained) or (ii) would result in material prejudice of the rights of the
Manager under this Agreement, in which case no assignment will be effected. No
assignment authorized hereunder shall be effective until all necessary
government approvals have been obtained. The acquisition of Manager or its
parent company by a party other than the parent, subsidiary, or Affiliate of
Manager or Station Casinos, Inc., or its successor corporation, shall not
constitute an assignment of this Agreement by Manager, and this Agreement shall
remain in full force and effect between the Tribe and Manager, subject only to
approval of said acquisition by the Tribal Council, which shall not unreasonably
be withheld, and NIGC completion and approval of its background investigation of
the purchaser, if required. The Manager's consent shall be required for the
Tribe to assign any of its rights or delegate any of its obligations hereunder.

        9.23    Exclusivity Regarding Facility. During the term of this
Agreement, Manager and the Tribe both agree not to develop or operate any gaming
facilities within a radius of fifty (50) miles of the Facility or the United
Auburn Indian Community Reservation without the written consent of the other
party.

        9.24    Stay, Extension and Usury Laws. The Tribe covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, that may affect the covenants or the performance of this Agreement,
and the Tribe (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such

33

--------------------------------------------------------------------------------


law, and covenants that it shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to Manager, but shall suffer
and permit the execution of every such power as though no such law has been
enacted.

        9.25    Time is of the Essence. Time is of the essence in the
performance of this Agreement.

        9.26    Confidential Information.

        9.26.1    Information. Both parties agree that any information received
concerning the other party during the performance of this Agreement, regarding
the parties' organization, financial matters, marketing plans, or other
information of a proprietary nature (the "Confidential Information"), will be
treated by both parties in full confidence and except as required to allow
Manager and the Tribe to perform their respective covenants and obligations
hereunder, or in response to legal process or appropriate and necessary inquiry
or as required by state or Federal securities, gaming, or other laws or
regulations, and will not be revealed to any other persons, firms or
organizations. This provision shall survive the termination of this Agreement
for a period of two (2) years.

        9.26.2    Non-disclosure. The obligations not to use or disclose the
Confidential Information shall not apply to Confidential Information which (i)
has been made previously available to the public by the Tribe or Manager or
Manager's Affiliates or becomes generally available to the public, unless the
Confidential Information being made available to the public results in a breach
of this Agreement, (ii) prior to disclosure to the Tribe or Manager or Manager's
Affiliates, was already rightfully in any such person's possession, or (iii) is
obtained by the Tribe or Manager or Manager's Affiliates from a third party who
is lawfully in possession of such Confidential Information, and not in violation
of any contractual, legal or fiduciary obligation to the Tribe or Manager or
Manager's Affiliates, with respect to such Confidential Information and who does
not require the Tribe or Manager or Manager's Affiliates to refrain from
disclosing such Confidential Information to others.

        9.27    Patron Dispute Resolution. Patron disputes concerning play which
cannot be resolved on an informal basis shall be addressed and resolved in
accordance with the Compact, Tribal Gaming Ordinance, and the regulations
promulgated thereunder.

        9.28    Modification. Any change to or modification of this Agreement
must be in writing, signed by both parties hereto and shall be effective only
upon approval by the Chairman of the NIGC, the date of signature of the parties
notwithstanding.

        9.29    Indemnification of Manager. To the fullest extent permitted by
law, the Tribe and the Enterprise shall fully protect, indemnify, defend and
hold harmless Manager and its respective members, partners, officers, directors,
agents, sureties, servants and employees and successors and assigns (hereinafter
collectively, "Indemnitees") for, from and against any and all liabilities,
claims, damages, demands, losses, costs or expenses (including, without
limitation, attorneys' fees for counsel of Manager's choosing), arising out of
or resulting from, either directly or indirectly, the performance of this
Agreement and whether or not arising from the sole or contributory negligence of
the Manager, provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found by a final, non-appealable judgment of a
court to arise from the willful misconduct or gross negligence of such
indemnified person. The cost of defending a lawsuit pursuant to this Section as
well as any liability, damages, demands, losses, costs or expenses incurred by
Manager shall be a reimbursable expense where incurred prior to the Commencement
Date, which Tribe agrees to reimburse Manager promptly upon request, and an
Operating Expense where incurred after the Commencement Date, and shall be
payable as incurred by Manager. Nothing in this Section shall be construed to
waive or limit the Tribe's sovereign immunity.

34

--------------------------------------------------------------------------------


10.    Warranties.

        10.1    Definitions. As used in this Section 10, "Member of the Tribal
Council" means any member of the Tribal Council, the Tribal Gaming Agency, any
independent board or body created to oversee any aspect of Gaming, and any
Tribal court official; "Relative" means an individual residing in the same
household who is related as a spouse, father, mother, son or daughter.

        10.2    Noninterference in Tribal Affairs. Manager agrees not to
interfere in or attempt to wrongfully influence the internal affairs or
government decisions of the Tribal Council by offering cash incentives, by
making written or oral threats to the personal or financial status of any
person, or by any other action, except for actions in the normal course of
business of Manager that relate to the Enterprise. For the purposes of this
Section 10.2, if any such undue interference in Tribal affairs is alleged by the
federally recognized Tribal Council in writing and the NIGC finds that Manager
has unduly interfered with the internal affairs of the Tribal Council and has
not taken sufficient action to cure and prevent such interference, that finding
of interference shall be grounds for termination of the Agreement. Manager shall
be entitled to immediate written notice and a complete copy of any such
complaint to the NIGC.

        10.3    Prohibition of Payments to Members of Tribal Council. Manager
represents and warrants that no payments have been or will be made by Manager or
Manager's Affiliates, to any Member of the Tribal Council or any relative of a
Member of Tribal Council for the purpose of obtaining any special privilege,
gain, advantage or consideration.

        10.4    Prohibition of Hiring Members of Tribal Council. No member of
the Tribal Gaming Agency shall be employed at the Enterprise. No Member of the
Tribal Council or relative of a Member of the Tribal Council may be employed at
the Enterprise or by Manager or its Affiliates without a written waiver of this
Section 10.4 by the Tribe. For this purpose, the Tribe will identify all such
persons to Manager in a writing and take reasonable steps to keep the list
current; Manager shall not be held responsible if any person not on such written
list is employed.

        10.5    Prohibition of Financial Interest in Enterprise. No Member of
the Tribal Council or relative of a Member of the Tribal Council shall have a
direct or indirect financial interest in the Enterprise greater than the
interest of any other member of the Tribe; provided, however, nothing in this
subsection shall restrict the ability of a Tribal member to purchase or hold
stock in Manager, or Manager's Affiliates where (i) such stock is publicly held,
and (ii) the Tribal member acquires less than five percent (5%) of the
outstanding stock in the corporation, provided that if a Tribal member shall
acquire more than five percent (5%) such person shall comply with all applicable
law.

        10.6    Preservation of Agreement. The Manager and the Tribe each
warrant and represent that they shall not act in any way whatsoever, directly or
indirectly, to cause this Agreement to be amended, modified, canceled, or
terminated, except pursuant to Section 9.28. The Manager and the Tribe warrant
and represent that they shall take all actions necessary to ensure that this
Agreement shall remain in effect at all times.

11.    Events of Default.

        11.1    Events of Default by the Tribe. Each of the following may, at
the sole and absolute discretion of Manager, be deemed to be an "Event of
Default" by the Tribe:

(a)The Tribe shall fail to pay when due the Management Fees or any other
indebtedness or obligation to Manager that the Tribe owes or has guaranteed.

(b)The Tribe shall be in Material Breach of any of its obligations under this
Agreement not otherwise specified in this Section 11 or any other obligation
referenced in this Agreement, the Development Services Agreement or any
agreement or instrument associated with this Agreement.

35

--------------------------------------------------------------------------------





(c)Any representation, covenant or warranty that the Tribe has made under this
Agreement or any agreement or instrument associated with this Agreement which is
executed by the parties shall prove to have been untrue when made or on the date
of any Management Fee payment.

(d)The Tribe unilaterally withdraws from or denies the validity of this
Agreement or any related agreement, fails to submit this Agreement to the NIGC,
withdraws this Agreement from the NIGC or denies the validity of this Agreement.

(e)The Tribe shall breach any of the Tribe's obligations pursuant to the
Financing Agreements or amends the Development Services Agreement where such
amendment impacts the Manager's rights or obligations, without the prior
approval of Manager or takes any action or omits to take any action within its
reasonable control that results in any material portion of this Agreement being
unenforceable.

(f)The Tribe violates the Development Services Agreement or amends the
Development Services Agreement where such amendment impacts the Manager's rights
or obligations, without the prior approval of Manager.

Upon the occurrence of any Event of Default by the Tribe, and at the sole and
absolute discretion of Manager, Manager may terminate this Agreement pursuant to
Section 12 or suspend its commitments under this Agreement, by notice to the
Tribe from Manager, and may declare any of the Tribe's then existing or future
financial obligations to Manager under this Agreement, to be immediately due and
payable. In addition to the rights described in this Section 11.1, Manager may
exercise any other rights and remedies available to Manager by law (including
any equitable remedies) or agreement.

        11.2    Events of Default by Manager. Each of the following may be
deemed an "Event of Default" by Manager:

(a)Manager shall fail to make payments (whether of fees, advances or loans)
required by this Agreement, and such failure shall continue for thirty (30) days
after the Tribe gives Manager written notice thereof.

(b)Manager shall be in Material Breach of any of its obligations under this
Agreement.

(c)Any representation or warranty that Manager has made under this Agreement
shall prove to have been untrue when made.

If any Event of Default by Manager occurs, the Tribe may, upon written notice to
Manager, exercise any rights and remedies available to the Tribe by law
(including any equitable remedies) or agreement.

12.    Grounds for Termination.

        12.1    Voluntary Termination. This Agreement may be terminated upon the
mutual written consent and approval of the parties.

        12.2    Termination upon Event of Default. Either party may terminate
this Agreement if the other party commits or allows to be committed an Event of
Default under this Agreement provided, however, that the discontinuance or
correction of an Event of Default prior to notice of termination shall
constitute a cure thereof. In the event of any termination of this Agreement,
all outstanding and future Management Fees and all other financial obligations
of the Tribe to Manager, to the extent payable and not previously paid, shall be
immediately due and payable and shall bear interest at the Default Rate of ten
percent (10%) per annum and the Tribe shall remain liable to Manager for the
full amount of all Management Fees that would otherwise be due if this Agreement
had not been terminated. The Tribe shall be entitled to retain all
non-refundable fees previously paid to it pursuant to this Agreement.

36

--------------------------------------------------------------------------------


        12.3    Actions in Addition to Termination.

        12.3.1    Consequences of Manager's Termination by the Tribe. In the
event of the termination of this Agreement by the Tribe for an Event of Default
under Section 11.2, Manager shall not, prospectively from the date of
termination have the right to its Management Fee from the Enterprise, but such
termination shall not affect Manager's rights relating to recoupment and
reimbursement of monies owed to Manager and/or guaranteed by Manager and/or
Manager's Affiliates (to the extent Manager or Manager's Affiliate has paid
under such guarantee) under this Agreement, or any other agreements entered
pursuant hereto. Any Total Net Revenues accruing through the date of termination
shall be distributed in accordance with Section 6 of this Agreement. The Manager
and Tribe acknowledge and agree that termination of this Agreement may not be a
sufficient or appropriate remedy for breach by the Manager, and further agree
that pursuant to the other provisions of this Agreement, including, but not
limited to, Section 18, the Tribe shall, upon breach of this Agreement by the
Manager, have the right to pursue such remedies (in addition to termination) at
law or equity as it determines are best able to compensate it for such breach,
including specifically actions to require payment of the Minimum Monthly
Payment. The Manager specifically acknowledges and agrees that there will be
irreparable harm to the Tribe and that damages will be difficult to determine if
the Manager commits a Material Breach, and the Manager therefore further
acknowledges that an injunction and/or other equitable relief will be an
appropriate remedy for any such breach. In any event, the Tribe shall have the
right to all payments due to the Tribe accruing until the date of termination.
In the event that an arbitrator, or other finder of facts of competent
jurisdiction, determines that the Tribe has arbitrarily, capriciously or
improperly declared a breach when none in fact exists, punitive damages may be
awarded against the Tribe in such amount as justice may require.

        12.3.2    Consequences of Tribe's Termination by the Manager. In the
event of termination of this Agreement by Manager (i) under Sections 4.4 or 8 or
(ii) for an Event of Default under Section 11.1, Manager shall not be required
to perform any further services under this Agreement and the Tribe shall
indemnify and hold Manager harmless against all liabilities of any nature
whatsoever relating to the Enterprise; provided, that in the event of
termination under (i) of this sentence, such indemnification shall be limited to
liabilities resulting from acts within the control of the Tribe or its agents or
created by the termination of this Agreement. Manager and the Tribe acknowledge
and agree that termination of this Agreement will not be a sufficient or
appropriate remedy for breach by the Tribe, and further agree that pursuant to
the other provisions of this Agreement, including but not necessarily limited
to, Section 18, Manager shall, upon breach of this Agreement by the Tribe, have
the right to such remedies (in addition to termination) at law or equity as it
determines are best able to compensate it for such breach, including, without
limitation, specifically actions to require payment of the Management Fee
pursuant to Section 6 for a term equal to the then remaining Term of this
Agreement at the percentage of Net Revenues (gaming) and Net Revenues (other)
specified in Section 6. The Tribe specifically acknowledges and agrees that
there may be irreparable harm to Manager and that damages will be difficult to
determine if the Tribe commits a Material Breach, and the Tribe therefore
further acknowledges that an injunction and/or other equitable relief may be an
appropriate remedy for any such breach. In any event, Manager shall have the
right to and the Tribe shall immediately pay to Manager the Management Fee
accruing until the date of termination as provided in Section 6 of this
Agreement, and unpaid principal and interest and other amounts due under any
note guaranteed by Manager or its Affiliates, and any other loans to the Tribe.
In the event that an arbitrator, or other finder of facts of competent
jurisdiction, determines that the Manager has arbitrarily, capriciously or
improperly declared a breach when none in fact exists, punitive damages may be
awarded against the Manager in such amount as justice may require.

37

--------------------------------------------------------------------------------




        12.4    Involuntary Termination Due to Changes in Legal Requirements
Agreement. It is the understanding and intention of the parties that the
establishment and operation of the Enterprise shall conform to and comply with
all Legal Requirements. If during the term of this Agreement, the Enterprise or
any material aspect of Gaming is determined by the Congress of the United
States, the Department of the Interior of the United States of America, the
NIGC, or the final judgment of a court of competent jurisdiction to be unlawful
under federal law or state law, the obligations of the parties hereto shall
cease, and this Agreement shall be of no further force and effect; provided
that:

(a)Manager shall have the rights described elsewhere in this Agreement,
including, but not limited to, the right to payment of the Management Fee for
the full Term as provided in Section 6 of this Agreement;

(b)Except as provided in Section 12.4(c) below, Manager and the Tribe shall
retain all money previously paid to them pursuant to Section 6 of this
Agreement;

(c)Any money loaned to the Tribe by or guaranteed by Manager or Manager's
Affiliates (to the extent Manager or its Affiliates have paid under such
guarantee) or owed to Manager or its Affiliates shall be repaid to Manager or
its Affiliates in accordance with the terms of the governing agreement
including, without limitation, this Agreement;

(d)The Tribe shall retain its interest in the title (and any lease) to all
Enterprise assets, including all fixtures, supplies and equipment, subject to
the rights of Manager pursuant to this Agreement, and subject to any
requirements of the Financing Agreements; and

(e)Manager shall have the right to payment of any monies due and owing as of the
date of the change in Legal Requirements; and

(f)Manager shall have the option to continue its interest in this Agreement and
recommence operation of Gaming if, at some point during the Term of this
Agreement, such recommencement is consistent with all Legal Requirements.

        12.5    Manager's Right to Terminate Agreement. Manager may terminate
this Agreement by written notice effective upon receipt if:

(a)Any Tribal, State or Federal authority where approval is required fails to
approve this Agreement or otherwise objects to the performance by Manager of any
obligation imposed on it under this Agreement;

(b)Manager has been notified by any regulatory agency that the performance by it
of any obligation imposed by this Agreement will jeopardize the retention of any
license, or approvals granted thereunder, held by Manager or any of its
Affiliates in other jurisdiction, and the Tribe refuses to allow Manager to
immediately rectify any such complaint; and

(c)Manager has reason to believe that the performance by it or the Tribe of any
obligation imposed under this Agreement may reasonably be expected to result in
the breach of any Legal Requirement and the parties have been unable to agree
upon waiver of such performance within ten (10) days written notice by Manager.

Nothing in this Section 12.5 shall impair the rights of Manager (i) to fees,
repayment or payments of all amounts otherwise due to Manager under this
Agreement, including but not limited to the Management Fee, and unpaid principal
and interest on all monies loaned to the Tribe whether pursuant to this
Agreement or otherwise as if this Agreement had not been terminated, and (ii) to
retain all fees previously paid to Manager by the Tribe.

38

--------------------------------------------------------------------------------


        12.6    Notice and Opportunity to Cure. The Tribe will give Manager
notice of any alleged violation of the Tribal Gaming Ordinance by Manager and
thirty (30) days opportunity to cure before the Tribal Gaming Agency may take
any action based on such alleged violation.

13.    Conclusion of the Management Term. Upon the conclusion or the termination
of this Agreement, Manager shall have the following rights and obligations:

        13.1    Transition. Manager shall take reasonable steps for the orderly
transition of management of the Enterprise to the Tribe or its designee pursuant
to a transition plan as described in Section 19.2 of this Agreement; such
transition period shall be for a reasonable period but not less than thirty
(30) days.

        13.2    Undistributed Total Net Revenues. If the Enterprise has accrued
Total Net Revenues which have not been distributed under Section 6 of this
Agreement, Manager shall receive that Management Fee equal to the Management Fee
it would have received had the distribution occurred during the term of the
Management Agreement.

14.    Consents and Approvals.

        14.1    Tribe. Where approval or consent or other action of the Tribe is
required, such approval shall mean the written approval of the Tribal Council
evidenced by a resolution thereof, certified by a Tribal official as having been
duly adopted, or such other person or entity designated by resolution of the
Tribal Council. Any such approval, consent or action shall not be unreasonably
withheld or delayed.

        14.2    Manager. Where approval or consent or other action of Manager is
required, such approval shall mean the written approval of the Manager. Any such
approval, consent or other action shall not be unreasonably withheld or delayed.

15.    Manager Disclosures.

        15.1    Shareholders and Directors. Manager warrants that on the date of
this Agreement its Affiliates, Major Shareholders of Manager and Station
Casinos, Inc., directors and officers are those listed at Exhibits C, D and E.

        15.2    Warranties. Manager further warrants and represents as of the
date of this Agreement as follows:

(a)No Major Shareholder has any beneficial ownership interest in Manager or
Station Casinos, Inc., other than as set forth herein;

(b)No officer, director or owner of ten percent (10%) or more of the stock of
Manager has been arrested, indicted for, convicted of or pleaded nolo contendere
to any felony or any gaming offense, or had any association with individuals or
entities known to be connected with organized crime; and

(c)No person or entity listed on Exhibit E to this Agreement, including any
officers and directors of Manager, has been arrested, indicted for, convicted of
or pleaded nolo contendere to any felony or any gaming offense, or had any
association with individuals or entities known to be connected with organized
crime.

        15.3    Criminal and Credit Investigation. Manager agrees that all of
its Major Shareholders, directors and officers (whether or not involved in the
Enterprise), shall:

(a)Consent to background investigations to be conducted to the extent required
by the IGRA, the Compact and the Tribe's Gaming and Gaming Agency Ordinances;

(b)Be subject to licensing requirements in accordance with all Legal
Requirements and this Agreement;

39

--------------------------------------------------------------------------------

(c)Consent to a background, criminal and credit investigation to be conducted by
or for the NIGC, if required;

(d)Cooperate fully with such investigations; and

(e)Disclose any information requested which would facilitate the background and
financial investigations.

Any materially false or deceptive disclosures or failure to cooperate fully with
such investigations by an employee of Manager or an employee of the Tribe shall
result in the immediate dismissal of such employee. The results of any such
investigation may be disclosed to federal officials and to such regulatory
authorities as required by law.

        15.4    Disclosure Amendments. Manager agrees that whenever there is
within the meaning of 25 CFR Part 502 and Part 537, et. seq: (i) any material
change in the information disclosed pursuant to this Section 15; (ii) any change
in the person or entity responsible for the management contract; (iii) any
change in a person who is a director of a corporation that is a party to the
management contract; (iv) any change in the ten (10) persons or entities who
have the greatest direct or indirect financial interest in the management
contract; (v) any change in the entity or person with a financial interest in
the management contract; or (vi) any other person or entity with a direct or
indirect financial interest in the management contract otherwise designated by
the NIGC. Manager shall notify the Tribe and the NIGC of such change not later
than ten (10) days following the change or within ten (10) days after it becomes
aware of such change. In accordance with 25 C.F.R. § 537.2, Manager shall submit
to the NIGC the background information required in 25 C.F.R. § 537.1 within ten
(10) days of any such proposed change in financial interest and in sufficient
time to permit the NIGC to complete its background investigation by the time the
individual is to assume management responsibility for, or the management
contractor is to begin managing, the gaming operation. All of the warranties and
agreements contained in this Section 15 shall apply to any person or entity who
would fall under any of the aforementioned changes.

        15.5    Breach of Manager's Warranties and Agreements. MaterialBreach of
any warranty or agreement of Manager contained in this Section 15 shall be
grounds for immediate termination of this Agreement; provided that (i) if a
breach of the warranty contained in Section 15.2(b) is discovered, and such
breach was not disclosed by any background check conducted by the FBI as part of
the NIGC or other federal approval of this Agreement, or was discovered by the
FBI investigation but all officers and directors of Manager sign sworn
affidavits that they had no knowledge of such breach, then Manager shall have
thirty (30) days after notice from the Tribe to terminate the interest of the
offending person or entity and, if such termination takes place, this Agreement
shall remain in full force and effect; and (ii) if a breach relates to a failure
to update changes in financial position or additional gaming related activities,
then Manager shall have thirty (30) days after notice from the Tribe to cure
such default prior to termination.

16.    Recordation. At the option of Manager or the Tribe, any security
agreement related to this Agreement or any related documents, may be recorded in
any public records. Where such recordation is desired in any relevant recording
office maintained by the Tribe, and/or in the public records of the BIA, the
Tribe will accomplish such recordation upon the request of Manager. Manager
shall promptly reimburse the Tribe for all expenses, including attorney fees,
incurred as a result of such request. No such recordation shall waive the
Tribe's sovereign immunity.

17.    No Joint Venture. The parties further agree and acknowledge that it is
not their intent, and that this Agreement shall not be construed, to create a
joint venture between the Tribe and Manager; rather, Manager shall be deemed to
be an independent contractor for all purposes hereunder.

40

--------------------------------------------------------------------------------


18.    Dispute Resolution.

        18.1    Waiver of Sovereign Immunity. The Tribe, on behalf of itself and
its Affiliates, expressly and irrevocably waives its and their sovereign
immunity (and any defense based thereon) from suit for the purpose of permitting
or compelling arbitration as provided in this Section 18 and consents to the
jurisdiction of and to be sued in the United States District Court for the
Eastern District of California, the United States Courts of Appeals, and the
United States Supreme Court for the purpose of compelling arbitration or
enforcing any arbitration award or judgment with respect to any dispute arising
out of this Agreement, the Development Services Agreement, the Financing
Agreements or any other agreement or instrument related to or referenced by this
Agreement, or the Tribal Gaming Ordinance, or any rules, actions or decisions of
the Tribe or the Tribal Council. If the United States District Court for the
Eastern District of California lacks jurisdiction, the Tribe consents to be sued
in the California State Court system or any other court of competent
jurisdiction. The Tribe hereby waives any requirement of exhaustion of tribal
remedies. Without in any way limiting the generality of the foregoing, the Tribe
expressly authorizes any governmental authorities who have the right and duty
under applicable law to take any action authorized or ordered by any court, to
take such action, including, without limitation, repossessing any property and
equipment subject to a security interest or otherwise giving effect to any
judgment entered; provided, however, that in no instance shall any enforcement
of any kind whatsoever be allowed against any assets of the Tribe other than the
limited assets of the Tribe specified in Section 18.3(a) below, and no decisions
or actions reserved exclusively to tribal governments by the Indian Gaming
Regulatory Act, or other federal law or regulation, shall be subject to
arbitration. The Tribe does not waive any aspect of its sovereign immunity with
respect to actions by third parties other than an Affiliate.

        18.2    Arbitration. All disputes, controversies or claims arising out
of or relating to this Agreement or other obligation between the parties other
than those disputes related to approval of budgets and issuance of licenses by
the Tribal Gaming Agency, including, but not limited to, the Tribal Gaming
Ordinance, or any rules, actions or decisions of the Tribal Council, the
Business Board, the Development Board or the Tribe, including, but not limited
to, the issuance, non-issuance, condition, suspension, denial or revocation of
any license, or the failure to comply with any standard of conduct required by
this Agreement shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in effect
on the date demand for arbitration is made, and the Federal Arbitration Act. The
provisions of Section 1283.05 of the California Code of Civil Procedure, as it
may be amended, shall apply; provided that discovery otherwise authorized by
Section 1283.05 may be limited by order of the arbitrator. The parties agree
that binding arbitration shall be the sole remedy as to all disputes arising out
of this Agreement, except for disputes requiring injunctive or declaratory
relief.

(a)Choice of Law. In determining any matter the Arbitrator(s) shall apply the
terms of this Agreement, without adding to, modifying or changing the terms in
any respect, and shall apply California law or federal law, where applicable
(excluding Tribal law).

(b)Place of Hearing. All arbitration hearings shall be held at a place
designated by the arbitrator(s) in Sacramento, California or at such other place
agreed to by the parties.

(c)Confidentiality. The parties and the arbitrator(s) shall maintain strict
confidentiality with respect to the arbitration.

        18.2.1    No Arbitration of Governmental Action. Nothing contained in
this Agreement is intended to subject to arbitration the prerogative of the
Tribe or any of its instrumentalities or agencies to take any Governmental
Action; provided however, that nothing herein shall impair Manager's contractual
remedies set out in this Section 18 of this Agreement with respect to any
Governmental Action.

41

--------------------------------------------------------------------------------

        18.3    Limitation of Actions. The Tribe's waiver of sovereign immunity
from suit is specifically limited to permitting, and does permit the following
actions and judicial remedies:

(a)Damages. The enforcement of an award of money and/or damages; provided that
the arbitrator(s) and/or the court shall have no authority or jurisdiction to
order execution against any assets or revenues of the Tribe except undistributed
or future Total Net Revenues, Furnishing and Equipment or accounts receivable of
the Enterprise. In no instance shall any enforcement of any kind whatsoever be
allowed against any assets of the Tribe other than the limited assets of the
Tribe specified in this Section 18.3.

(b)Consents, Approvals and Representations. The enforcement of a determination
by an arbitrator that the Tribe's consent or approval has been unreasonably
withheld contrary to the terms of this Agreement or that the Tribe has breached
any representation, warranty or covenant of this Agreement.

(c)Injunctive Relief and Specific Performance. The enforcement of a
determination by an arbitrator that prohibits the Tribe from taking any action
that would prevent Manager from performing its obligations pursuant to the terms
of this Agreement, or that requires the Tribe to specifically perform any
obligation under this Agreement (other than an obligation to pay money except as
provided for in Section 18.3(a)).

(d)Action to Compel Arbitration. An action to compel arbitration pursuant to
this Section 18.

        18.4    Notice and Right to Cure. The parties agree that, without
limiting any right to acceleration or demand for payment set forth in this
Agreement, before the dispute resolution mechanisms described in this Section 18
may be utilized, the party claiming breach or damage shall give written notice
of the alleged breach or damage to the other party, and both shall make a
serious effort to meet, cure any breach, and otherwise make a good faith effort
to resolve any differences.

        18.5    Cooperation. The parties hereby agree to ensure that their
respective representatives to the Business Board shall cooperate reasonably and
fully and shall try to reach agreement or compromise on all matters before the
Business Board. In the event that the Business Board is unable to reach
agreement or compromise on any matter that reasonably may be expected to have an
adverse material effect on the Enterprise, that matter shall be submitted to
binding arbitration. Additionally, any ruling, action or decision by the Tribal
Gaming Agency which concerns the issuance, non-issuance, condition, suspension,
denial or revocation of Manager's license shall be submitted to binding
arbitration pursuant to Section 18.2.

        18.6    Performance During Disputes. It is mutually agreed that during
any kind of controversy, claim, disagreement or dispute, including a dispute as
to the validity of this Agreement, Manager shall continue to possess the rights,
duties, and obligations set forth in this Agreement, and the Tribe and Manager
shall continue their performance of the provisions of this Agreement and its
exhibits. Manager and the Tribe agree that the Enterprise Bank Accounts shall
not be subject to attachment, or any rights of deduction or set off or
counterclaim by either party. Manager and the Tribe shall each be entitled to
injunctive relief from a civil court or other competent authority to maintain
such rights, duties, and obligations in the event of a threatened eviction
during any dispute, controversy, claim or disagreement arising out of this
Agreement. Notwithstanding any provision in this Section 18.6 to the contrary,
if the dispute involves the revocation of Manager's license, Manager will
suspend performance of its managerial duties under this Agreement; however, the
Enterprise will continue to pay the Management Fee into an off-reservation third
party interest-bearing escrow account until such time that the dispute is
resolved.

        18.7    Tribal Court. The Tribe represents that it does not have any
Tribal Court or judicial system. The Tribe covenants that, at such time as it
establishes any Tribal Court, (i) no party to this Agreement shall be required
to commence or pursue any proceeding with respect to any dispute arising under
this

42

--------------------------------------------------------------------------------

Agreement in such Tribal Court, (ii) such Tribal Court shall lack the discretion
to refuse to compel arbitration among the parties to any such dispute, and
(iii) such Tribal Court shall be obligated to honor and enforce any award by any
arbitrator, without review of any nature by such Tribal Court.

19.    Intent to Negotiate New Agreement.

        19.1    Negotiations of New Agreement. On or before thirty (30) days
after the end of the sixth (6th) anniversary of the Commencement Date, the Tribe
shall give Manager notice of its intent regarding its willingness to enter into
negotiations for a new Management Agreement to be effective upon the conclusion
of this Agreement and approval by the NIGC.

        19.2    Transition Plan. If the Tribe and Manager are unable to agree to
the terms of a new management agreement or if the Tribe decides not to enter
into negotiations for a new management agreement, then the Tribe and Manager
shall agree upon a transition plan within thirty (30) days notice from the Tribe
of its intention not to negotiate a new management agreement, including a
computer transition plan, which plan shall be sufficient to allow the Tribe to
operate the Enterprise and provide for the orderly transition of the management
of the Enterprise.

20.    Entire Agreement. This Agreement sets forth the entire agreement between
the parties hereto with respect to the subject matter hereof. All agreements,
covenants, representations, and warranties, express or implied, oral or written,
of the parties with respect to the subject matter hereof are contained herein.
No other agreements, covenants, representations, or warranties, express or
implied, oral or written have been made by any party to the other with respect
to the subject matter of this Agreement. All prior and contemporaneous
conversations, discussions, negotiations, possible and alleged agreements and
representations, covenants and warranties with respect to the subject matter
hereof, are waived, merged herein and superseded hereby. Each party
affirmatively represents that no promises have been made to that party which are
not contained in this Agreement, and the exhibits, and stipulates that no
evidence of any promises not contained in this Agreement, and the exhibits,
shall be admitted into evidence on their behalf. This Agreement shall not be
supplemented, amended or modified by any course of dealing, course of
performance or uses of trade and may only be amended or modified by a written
instrument duly executed by officers of both parties.

21.    Government Savings Clause. Each of the parties agrees to execute, deliver
and, if necessary, record any and all additional instruments, certifications,
amendments, modifications and other documents as may be required by the United
States Department of the Interior, BIA, the NIGC, the office of the Field
Solicitor, or any applicable statute, rule or regulation in order to effectuate,
complete, perfect, continue or preserve the respective rights, obligations,
liens and interests of the parties hereto to the fullest extent permitted by
law; provided, that any such additional instrument, certification, amendment,
modification or other document shall not materially change the respective
rights, remedies or obligations of the Tribe or Manager under this Agreement or
any other agreement or document related hereto.

22.    Preparation of Agreement. This Agreement was drafted and entered into
after careful review and upon the advice of competent counsel; it shall not be
construed more strongly for or against either party.

23.    Standard of Reasonableness. Unless specifically provided otherwise, all
provisions of this Agreement and all collateral agreements and actions necessary
to implement or enforce any such agreement or provision shall be governed by a
standard of commercial reasonableness and good faith. Obligations of any party
to use best efforts will also be qualified by a standard of commercial
reasonableness and good faith.

24.    Execution. This Agreement may be executed in four (4) counterparts, two
(2) to be retained by each party. Each of the four (4) originals is equally
valid. This Agreement shall be deemed "executed"

43

--------------------------------------------------------------------------------


and shall be binding upon both parties when properly executed and approved by
the Chairman of the NIGC.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year first above written.


 
 
UNITED AUBURN INDIAN COMMUNITY
 
 
By:
 


--------------------------------------------------------------------------------

Jessica Tavares, Chairperson
 
 
STATION CALIFORNIA, LLC
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

44

--------------------------------------------------------------------------------

NIGC APPROVAL

        APPROVED this            day of                        , 2002, by
National Indian Gaming Commission                        .


NATIONAL INDIAN GAMING COMMISSION
 
 
By:
 


--------------------------------------------------------------------------------


 
     

--------------------------------------------------------------------------------

   

45

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.41

